t c memo united_states tax_court bausch lomb incorporated and consolidated subsidiaries petitioners v commissioner of internal revenue respondent docket nos filed date dennis i meyer c david swenson a duane webber diane s rohleder j michael cornett and john w polk for petitioners matthew j fritz jeffrey l bassin nancy ortmeyer kuhn and judith cavell cohen for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in petitioners' federal_income_tax taxable_year ended deficiency date dollar_figure date big_number date big_number date big_number date big_number the following issues remain for decision does the income for each of the years at issue from the sale of sunglasses assembled2 by bausch lomb ireland ltd b l ireland and by bausch lomb hong kong ltd b l hong kong constitute foreign_base_company_sales_income as defined in sec_954 that is includible in petitioners' gross_income under sec_951 we hold that it does not did respondent abuse her discretion under sec_954 by failing to exclude certain income of b l hong kong from sources other than the sale of sunglasses it assembled3 from petitioners' gross_income for their taxable_year sec_1 prior to the trial herein the court granted the parties' joint motion to sever a capital_loss_carryback issue relating to inter alia petitioners' taxable_year ended date since that year is one of the years at issue in docket no no decision may be entered in that case at the present time unless otherwise indicated our use herein of the words as- sembled produced manufactured and similar words does not reflect the court's view as to whether the sunglasses assembled by bausch lomb ireland ltd and by bausch lomb hong kong ltd were manufactured by each of those companies for purposes of sec_954 all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure not all of b l hong kong's income from sources other than the sale of sunglasses it assembled is at issue herein see discus- sion infra endeddecember25 through date we hold that she did not findings of fact5 in light of our holding on issue we need not and shall not address petitioners' contention that b l hong kong's income from the sale of sunglasses it assembled is excludible from petitioners' gross_income for each of those years under sec_954 at the conclusion of the trial herein the court ordered the parties to file seriatim briefs and limited the parties' respec- tive briefs to a total of pages including the proposed findings_of_fact petitioners' opening and reply briefs totaled exactly pages it appears that they were able to so limit their briefs only by violating rule e that rule requires the opening briefs of the parties to contain proposed findings_of_fact based on the evidence in the form of numbered statements each of which shall be complete and shall consist of a concise statement of essen- tial fact and not a recital of testimony nor a discussion or argument relating to the evidence or the law petitioners' opening brief did not contain any proposed findings_of_fact in the form of numbered statements with respect to any facts to which the parties stipulated in the revised first stipulation of facts first stipulation and to which neither party objected on evidentiary grounds respondent objected in her brief to petitioners' failure to propose such stipulated facts and their resultant violation of rule e however respondent did not request the court to impose sanctions on petitioners during the pretrial and trial phases of these cases petition- ers' lead counsel made it known to the court on a number of occasions that he is no stranger to this court since he has appeared before us as attorney of record in a number of different cases we therefore presume that he is and in any event he and all counsel who appear before us should be thoroughly familiar with this court's rules including rule e since respon- dent did not seek any sanctions from the court for petitioners' failure to comply with rule e which we view as nothing more than their attempt to circumvent the page limitation we continued some of the facts have been stipulated and are so found bausch lomb incorporated b l inc is a corporation organized under the laws of the state of new york at the time the petitions were filed its principal corporate offices were located in rochester new york rochester b l inc and certain of its subsidiaries filed consolidated federal_income_tax returns forms for the taxable years ended date date date date and date for each of the years at issue petitioners kept their books_and_records and filed their federal_income_tax returns on the accrual_method of accounting using a week taxable_year b l inc was a u s shareholder of b l ireland and of b l hong kong within the meaning of sec_951 b l ireland and b l hong kong were controlled_foreign_corporations cfcs of peti- continued placed on the briefs in these cases we shall impose no sanctions at this time however we caution petitioners and their counsel that any further violations of our rules and orders will be met with the imposition of appropriate sanctions regardless whether respondent makes a request for sanctions each party objected to certain stipulations in the first stipulation the second stipulation of facts and the third stipulation of facts those stipulations will be referred to collectively as the stipulations of facts we address those objections below unless otherwise indicated our findings_of_fact and opinion herein relate to the years at issue tioners within the meaning of sec_957 and b l ireland and b l hong kong maintained their books_and_records on the accrual_method of accounting using a week taxable_year b l inc and subsidiaries8 b l traces its roots to an optical shop located in rochester that was founded in by john j bausch and henry lomb prior to world war i b l became the first producer in the united_states of optical quality glass a vital material for military instruments that freed the united_states from its dependence on european sources of such glass prior to and during the years at issue b l manufactured and sold a wide range of optical-related products including contact lenses contact lens solutions sunglasses binoculars tele- scopes and scientific instruments eg microscopes dollar_figure prior to the years at issue b l manufactured and sold prescription eyeglasses prescription eyeglasses are a separate and distinct product from noncorrective sunglasses prescription eyeglasses contain individually finished corrective lenses are tailored hereinafter we shall refer to b l inc and all of its sub- sidiaries not just those subsidiaries that were consolidated for federal_income_tax purposes as b l as used herein the term sunglasses means sunglasses with noncorrective lenses b l was also involved in certain biomedical fields however that segment of its business is not relevant to the issues presented in these cases for a specific prescription and to fit an individual face and are assembled by retail optical shops in contrast sunglasses have noncorrective lenses are tailored to fit a standard face and are assembled prior to reaching the retailers b l discon- tinued its prescription eyeglasses product line during as of b l performed manufacturing or marketing operations in countries and its products were distributed in over coun- tries b l began manufacturing and selling soft contact lenses during prior to b l's only manufacturing_facility that had the ability to produce soft contact lenses using the spin cast process was located in rochester rochester facility b l determined that it was prudent to establish additional soft contact lens manufacturing capacity overseas in order to minimize regulatory delays establish an alternative supply source to the rochester facility and have a facility capable of more effi- ciently serving the increasingly important european markets because of incentives including tax benefits offered by the government of the republic of ireland ireland to induce com- panies to establish manufacturing facilities in ireland it was determined that b l could realize those objectives most cost effectively in ireland accordingly for valid business reasons on date b l ireland was incorporated under the laws of ireland to manufacture contact lenses b l ireland's contact lens manufacturing_facility was located in an industrial estate in waterford ireland waterford industrial estate during the 1970s and the 1980s b l was increasingly turning its attention to international markets including southeast asia where b l was experiencing rapid growth in the sale of its products prior to b l distributed its sunglasses and other products in certain southeast asian markets through in- dependent distributors unrelated to b l independent distribu- tors that sold products other than b l products including in the case of at least one such distributor sunglasses produced by a competitor of b l the independent distributors did not focus on b l products and b l maintained no direct contact with the retail optical shops in southeast asia that sold its sunglasses to consumers in addition b l did not maintain any inventory in southeast asia and experienced long lead times on product orders originating in that market due to a delay in shipping products from the united_states to that part of the world this was the case even though during the early 1970s b l was experiencing rapid sales growth in southeast asia as that market began to develop and its consumers could afford more luxury-type products in b l opened an office in hong kong its largest market in southeast asia although that office which it called a representative office acted as a liaison between b l and its independent distributors it did not maintain any inventory or employ its own sales force in order to improve customer service and reduce the lead time on product orders the director of the representative office in hong kong suggested to the ophthalmic division of b l incdollar_figure in rochester that b l operate a warehouse to maintain an inventory in hong kong it was the understanding of b l that any office that maintained inventory in hong kong had to be incorporated in hong kong the ophthalmic division of b l inc decided to incorporate b l hong kong in for the primary purposes of distributing sunglasses and other b l products in hong kong and related markets in southeast asia and improving customer service and expanding b l's business in southeast asia in connection with the decision to establish distribution operations in hong kong b l considered hong kong's labor costs its political stability its historic role as a trading center any logistical difficulty of managing the asian distribution function from rochester and the inadequacy of its marketing and sales in southeast asia in particular in hong kong because of its reliance on independent distributors from through b l hong kong functioned inter alia as a marketing sales warehousing and distribution facility that purchased sunglasses contact lenses contact len sec_11 the ophthalmic division was one of two main divisions of b l inc at the time the decision to incorporate b l hong kong was made solutions ophthalmic frames and lenses scientific instruments and other b l products from related suppliers and sold them primarily to unrelated customers in hong kong taiwan the philippines singapore malaysia thailand and indonesia during those years b l hong kong's largest selling products were sunglasses that it purchased from b l and that it did not as- semble in hong kong and its largest sales market for those sunglasses was hong kong throughout the period through b l hong kong and not b l inc made the decisions affect- ing b l hong kong's operations that related to its leasing facilities personnel selection of the b l product lines it offered b l product inventory levels processing and billing of customer orders and account management during those years b l hong kong expanded its sales of b l products from approximately dollar_figure to dollar_figure million b l's management was aware that the tax_rates in hong kong were lower than the tax_rates in the united_states during and immediately prior to the years at issue and b l's management made efforts during those years to reduce its overall tax burden b l sunglasses b l began producing sunglasses in in response to an inquiry from the u s army air corps whose pilots needed protec- tion from the glare of the sun while flying above the clouds b l began marketing sunglasses to the general_public in since b l has marketed its sunglasses principally under the name ray-ban ray-ban sunglasses are premium quality sunglasses that are priced two-to-ten times higher than regular sunglasses ray-ban sunglasses contain optical-quality glass lenses that are impact resistant and designed to protect the wearer from harmful ultra- violet rays without distorting his or her natural vision b l produced inter alia the following styles of sun- glasses all of which bore the logo ray-ban sunglasses with metal temples and fronts and glass lenses that b l and we refer to as metals or metal sunglasses sunglasses with metal temples and fronts covered in whole or in part with leather and glass lenses that b l and we refer to as leathers sunglasses with plastic temples and fronts and glass lenses that b l and we refer to as plastics or plastic sunglasses and sunglasses with nylon temples and fronts14 and glass lenses that b l and we refer to as cats b l also produced sunglasses with metal temples and fronts and a one-piece plastic shield as a lens that b l and we refer to as wings b l used stock keeping units skus to keep track of the metals included styles of sunglasses known as large metals large metals ii outdoormans and caravans plastics included a style of sunglasses known as wayfarers b l purchased the nylon temples and nylon fronts from an unrelated vendor finished sunglasses that it produced and sold every different type of finished sunglass product made by b l was assigned a different sku and represented a separate inventory_item any variation in the sunglasses caused them to be assigned a dif- ferent sku thus for example if two pairs of large metals contained different colored lenses or two pairs of wayfarers were made with different colors of plastic they were assigned different skus even though they were identical in every other respect prior to and during the years at issue b l's primary facilities for producing sunglasses were located in rochester b l performed both parts fabrication and assembly in rochester b l treated parts fabrication and assembly as separate operations and regardless of location considered its assembly facilities as customers of its parts fabrication facilities for all relevant periods until sometime in b l pro- duced the glass lenses for its ray-ban sunglasses in its glass plant in rochester glass plant the glass plant used a large glass tank capable of being subjected to extreme heat to turn sand and oxides into a molten material that could be pressed into shape for use as lenses in ray-ban sunglasses because plastic lenses had taken over the market for prescription eyeglasses by the glass plant was not commercially viable and was closed b l licensed its glass lens-making technology to schott glass technology schott glass an unrelated third-party vendor that specialized in making glass products b l worked closely with schott glass to ensure that it produced quality lenses for use in ray-ban sunglasses b l fabricated the parts for its metals in its frame center in rochester frame center and its plant in pforzheim germany that was operated by b l gmbh a subsidiary of b l incdollar_figure b l put metal wire through a multiple-step process in order to produce the parts known as metal temples or fronts that were used in assembling certain of its sunglasses machines were used to draw form bend or cut the metal wire and to press holes into the parts to create threaded holes an electroplated coating was applied to the metal temples and fronts as part of the process of fabricating metal sunglass parts metal temples and fronts were subjected to to specific inspection steps some of which involved random samples in the process of fabricating plastic frames sheets of plastic were pressed by b l to cut out plastic temples and fronts hinges were attached during the process in the case of the plastic temples heated wires were inserted into the temples in order to enable them to hold adjustments to their shape as a final step to b l's fabrication of plastic frames the plastic b l also conducted some aspects of its sunglass operations in oakland maryland temples or fronts were placed into a tumbling barrel which contained wooden chips and wax to round their edges and polish them b l worked hard to ensure the quality of its sunglasses during both the fabrication of parts for sunglasses and the assembly of those parts into finished sunglasses regardless where the parts were fabricated and assembled into finished sunglasses b l maintained strict quality standards and specifi- cations that the parts and finished sunglasses were required to meet specifications for all sunglasses were established by the specifications group at the b l frame center in rochester establishment by b l of new sunglass assembly facilities during the 1970s b l experienced tremendous growth in its sunglass sales much of that growth was in international markets especially western europe and southeast asia by approximately half of b l's sunglass sales were outside the united_states to help meet that demand b l increased the output of its sunglass production facilities in rochester during the 1970s and continued to do so during the years at issue prior to b l operated a sunglass assembly facility in france that it decided to close because of the tremendous growth of its sunglass sales in europe and elsewhere it needed to replace that facility in order to supply its european markets and to expand its worldwide sunglass production although b l considered further expanding its sunglass assembly facility in rochester and opening sunglass assembly facilities in other places it determined that ireland was the best site for the establishment of a new sunglass assembly facility the primary reason for the selection of ireland as a site for a sunglass assembly facility was the availability of grants from the industrial development authority of ireland ida and other incentives provided by the government of ireland the ida established pursuant to the industrial development act of was responsible for promoting industrial development in ireland its principal objective was to encourage irish and foreign industrialists to establish operations in ireland although the ida helped companies organized in ireland that did not export products from ireland certain service-industry companies and small businesses it favored those businesses setting up manu- facturing operations that planned to export products from ireland the ida offered a wide range of economic and financial incentives to firms that established operations in ireland including capital grants in amounts up to percent of the total cost of plant and equipment and training grants in amounts up to percent of the expenditures incurred to train employees on or about date b l submitted to the ida a draft proposal ida draft proposal for the establishment of a sunglass facility in waterford ireland to be located in the waterford industrial estate in which b l ireland's contact lens facility was located the ida draft proposal was prepared in the format set forth in the ida's guide to the submission of industrial proposals on or about date b l ireland and the ida entered into an agreement ida grant agreement pursuant to which the ida agreed to provide b l ireland with capital grants equal to percent of b l ireland's a annual rent b expenditures_for factory-building modifications and c purchases or leases of new machinery and equipment and training grants equal to percent of b l ireland's training costs in order to receive the capital grants under the ida agreement b l ireland was required to follow certain procedures including filing an auditor's certificate to verify its actual capital expenditures it received capital and training grants from the ida by submitting the required documented claims for such grants contemporaneous with the ida grant agreement b l ireland and the ida entered into a lease and option agreement unit lease and option agreement pursuant to which b l ireland leased and was granted an option to purchase from the ida unit in the waterford industrial estate that had an approximate size of big_number square feet at the same time but in a separate agree- ment the ida also agreed to grant a rent subsidy to b l ireland with respect to the unit lease and option agreement b l ireland entered into additional leases with the ida on or about date it executed an agreement to lease unit in the waterford industrial estate to use as a temporary storage_facility for raw materials in b l ireland leased from the ida a warehouse facility that had an approximate size of big_number square feet in late it moved its sunglass assembly operations to a new facility that had approximately big_number square feetdollar_figure b l ireland received additional financial incentives from the government of ireland in the form of certain exemptions from ireland's corporation tax and its value added tax vat with respect to ireland's corporation tax ireland generally exempted from that tax income earned through export sales of goods manu- factured in ireland pursuant to that exemption b l ireland was relieved of its obligation to pay ireland's corporation tax with respect to substantially_all if not all of its profits from its sunglass assembly operations with respect to ireland's vat ireland generally exempted from that tax firms engaged in a manufacturing business that were importing the goods used in that business pursuant to that exemption b l ireland was exempt from vat on items it purchased from b l inc and b l gmbh for use it is unclear from the record whether b l ireland leased or purchased the facility into which it moved its sunglass assembly operations during in its sunglass assembly operations in ireland in addition to incentives provided by the ida and the government of ireland b l considered the following factors in selecting ireland as the site for a sunglass assembly facility the ability to have goods shipped from ireland duty-free within the european economic community eec because of that country's membership in the eec ireland's proximity to north africa the middle east and europe ireland's low labor costs and economies gained by association with the existing contact lens facility in waterford ireland in addition to opening a sunglass assembly facility in ireland during b l decided to open a sunglass assembly facility in hong kong during that year during the early 1980s b l hong kong experienced rapid growth in the sale of sunglasses that it purchased from b l because it experienced long lead times on finished sunglasses shipped from the united_states b l hong kong found it necessary to maintain large inventories to avoid running out of certain skus of sunglasses the cost of maintaining large inventories during the early 1980s was high because interest rates were approximately percent at that time in an effort to reduce costs and improve customer service in early mr y h chan the managing director of b l hong kong from and throughout the years at issue proposed to william godfrey mr godfrey the president of b l inc 's consumer and ophthalmic international division that b l hong kong assemble sunglasses in hong kong mr godfrey approved the decision on behalf of b l inc to establish a sunglass assembly facility in hong kong his decision was based on the following factors because the parts for different skus of ray-bans were interchangeable b l hong kong could reduce its finished goods inventory yet process customer orders faster by assembling the sunglasses in hong kong and because labor and overhead costs were cheaper in hong kong than in the united_states the the consumer and ophthalmic international division succeeded the ophthalmic division as the division of b l inc responsible for overseeing b l hong kong for example b l produced different skus of sunglasses that used the same type of frame but lenses of different colors lenses of the same design also were used interchangeably in certain different styles of sunglass frames each style of frame with each color of lens represented a different sku if b l hong kong had not decided to assemble sunglasses in hong kong it would have needed to maintain a finished goods inventory for every sku in order to process orders quickly by maintaining a sunglass assembly facility in hong kong b l hong kong was able to process an order without needing to maintain a finished goods inventory for every sku rather it simply needed to maintain an adequate supply of the interchangeable parts by way of illus- tration if b l hong kong had not conducted assembly operations in hong kong and had estimated that it would sell pairs of large metals but had been unable to estimate whether its sales would be for large metals with green or with gray lenses it would have needed to stock finished pairs of each of those skus however if b l hong kong were to conduct assembly operations it could fill an order for large metals with gray lenses large metals with green lenses or some combination thereof simply by maintaining pairs of frames for large metals pairs of gray lenses and pairs of green lenses thus the total number of frames in b l hong kong's inventory could be less than the number of frames in its inventory if it maintained enough finished goods inventory to fill those orders overall cost to b l to produce a pair of sunglasses was reduced from through b l hong kong leased facilities in the watt's industrial building in hong kong for its sunglass assembly operations during the period through b l hong kong leased big_number square feet for those operations during and it increased the amount of space it leased to big_number square feet big_number square feet of which was used for production and big_number square feet of which was used as a ware- house b l hong kong leased additional space for offices for managers and other personnel involved in its sunglass assembly operations in addition to assembling sunglasses b l hong kong con- tinued to act as a marketing and distribution company for other b l products including sunglasses assembled outside of hong kong licenses of intangibles to b l ireland and to b l hong kong pursuant to license agreements b l inc granted to b l ireland and b l hong kong respectively nonexclusive licenses to use certain technology relating to sunglass assemblydollar_figure pursu- except as stated below the sunglass assembly operations conducted by b l ireland and by b l hong kong were substantially the same the sunglass assembly operations conducted by b l inc in rochester with respect to metals plastics wings and leathers were substantially_similar to the sunglass assembly operations conducted by b l ireland with respect to those styles of sunglasses and by b l hong kong with respect to those styles except plastics that b l hong kong did not produce even at its continued ant to those respective license agreements b l inc provided to b l ireland and b l hong kong specifications for sunglass assem- bly production know-how and training ongoing technical assis- tance and support standard operating procedures and other documents and information relating to the sunglass assembly process b l ireland and b l hong kong paid royalties to b l inc for_the_use_of such technology b l ireland and b l hong kong were required to assemble b l sunglasses in accordance with the specifications for such sun- glasses established by b l inc although b l ireland and b l hong kong were able to recommend changes in the specifications they were not free to ignore the specifications established by b l inc management functions at b l ireland and b l hong kong b l ireland employed between and employees including the following supervisors also known as managers who were responsible for the conduct of b l ireland's sunglass assembly operations a plant manager who was responsible for ensuring that the plant was properly sized for the volume of production the plant was required to generate and for ensuring the coordina- continued facilities in rochester b l inc treated sunglass assembly as a separate function from the fabrication of sunglass parts the assembly operations at b l inc b l ireland and b l hong kong received some parts from the same parts warehouse located in rochester tion of the activities of the senior managers who reported to him or her a production or manufacturing supervisor who was responsible for the supervision and organization of plant person- nel and who ensured that all resources ie equipment and manpower were in place and that training was properly undertaken and reported to the ida a materials supervisor who was responsible for preparing the production plan for the plant and ensuring that all parts were properly ordered and arrived at the plant in time for processing and a quality assurance and engineering supervisor who was responsible for ensuring that the parts supplied to the plant and the finished products leaving the plant met the quality standards that apply to b l sunglasses b l ireland also had other management staff who were responsible for finance and accounting human resources and other functions the plant manager and the senior management personnel normally met on a weekly basis as a management team to work on policy or other issues the management of b l ireland was responsible for planning the production of b l sunglasses in ireland that process known as the production planning process involved several stages approximately six months prior to the beginning of a fiscal_year the senior management team met to prepare a production budget the production budget was based upon the customer sales and demand forecasts supplied to b l ireland by b l inc and upon instructions from b l inc as to which skus b l ireland was to be responsible for assembling the production budget was designed to identify the resources ie the necessary personnel and sunglass parts required to meet the production plan the next stage of the production planning process was to prepare the production forecast that occurred approximately three months prior to the planned production and allowed b l ireland to order the necessary sunglass parts from b l inc and b l gmbh in time to begin the required production the next phase in the produc- tion planning process was to prepare a production schedule that occurred one to two weeks in advance of actual production the production schedule was prepared by the production supervisor and the materials supervisor and was based on what parts and produc- tion personnel were available at that time to meet required production as set by b l inc manufacturing orders were issued from the production schedule the manufacturing orders specified which sku of sunglasses was to be assembled based on the manufacturing order parts were issued to the operator viz the assembler so that the assembly process could begin b l ireland was responsible for hiring its own_production personnel and for negotiating union contracts for its sunglass assembly operations b l ireland also retained outside consult- ing firms to develop a job evaluation system for determining the relative level of skill required to perform the various functions performed by b l ireland including its contact lens operations and to assess the relative level of efficiency achieved by the employees in its sunglass assembly operations and to recommend work standards to improve that level of efficiency b l ireland maintained a management accounting system for its sunglass assembly operations that was separate from the accounting system for its contact lens operations the account- ing system for b l ireland's sunglass assembly operations was based upon standard cost accounting under which standard costs were established for materials labor and overheads and the actual costs for those items were compared against those standard costs to determine any variances b l ireland prepared monthly reports based on its accounting system in order to aid it in monitoring its sunglass assembly operations b l ireland's cost accounting system was indicative of a manufacturing company and not a distribution operation b l hong kong's sunglass assembly operations utilized between and employees including the following supervisors and managers who were responsible for its sunglass assembly operations a managing director who had overall respon- sibility for b l hong kong's operations including operations other than the assembly of sunglasses a production manager who was responsible for the overall production of sunglasses including quality control process improvement manpower alloca- tion ordering of the parts for production and production scheduling and an assistant production supervisor and two group leaders who were responsible for the day-to-day production operations the managing director reported to an employee of b l inc the monthly production plans for b l hong kong were prepared by the production manager based upon information supplied to him by b l hong kong's sales and marketing personnel the amount of goods on hand and the customer back orders on hand b l inc did not decide which skus of sunglasses b l hong kong was to assemble or sell b l hong kong's management was responsible for those decisions from the monthly production plans that were based on finished sunglasses the production manager prepared a weekly production schedule for each day in each week the production manager also was responsible for ordering parts by taking into account the sales forecast customer orders the finished goods inventory on hand the parts on hand and the parts on order from b l incdollar_figure starting in the parts orders were prepared by b l hong kong using a computer system that utilized software developed for b l hong kong by an outside vendor it had hired prior to placing an actual order for parts b l hong kong also prepared a quarterly report that it sent to b l inc in rochester to alert it to b l hong kong's expected needs for parts like b l ireland b l hong kong maintained a management accounting system based upon standard cost accounting to compare its actual performance data to its standard budgeted data and prepared monthly reports based on that system in order to assist it in monitoring its business the production manager was responsible for establishing the standard costs based on histori- cal data and time and motion studies b l hong kong's cost accounting system was indicative of a manufacturing company and not a distribution operation training of personnel when b l ireland commenced its sunglass assembly operations in date the initial training for operators at b l ireland was provided by an individual employed by b l inc and lasted approximately three weeks around date an additional instructor employed by b l inc provided approximately four weeks of training to b l ireland's sunglass assembly personnel b l ireland's personnel also traveled to rochester to train in the assembly of new skus shortly after commencing operations b l ireland hired quality assurance inspectors to inspect the finished sunglasses it assembled the initial training for inspectors was provided by an individual employed by b l inc in the united_states approximately percent of the sunglasses produced at the b l ireland sunglass assembly facility during the initial stages of production failed a quality inspection and were returned to the original operator for reworking b l ireland undertook a number of steps to improve the quality of the sunglasses it produced in date b l ireland established its own training program to ensure that its employees were competent to produce quality sunglasses at that time b l ireland employed one of its quality assurance auditors to serve as a full-time instructor during b l ireland hired a second full-time instructor to become an instructor in assembling metal sunglasses in a further effort to improve the quality of the sunglasses it assembled and in order to help b l ireland establish standard operating procedures for its sunglass assembly operations during b l ireland's sunglass assembly operations underwent a quality audit performed by the quality manager of its contact lens operation shortly thereafter the quality assurance manager for the sunglass assembly operations was replaced in its production budget for its second year of operations viz the management of b l ireland also reduced the estimated number of skus to be produced by it as part of its continuing effort to improve the quality of the sunglasses it assembled b l ireland's training program for operators lasted weeks when a new operator started the instructor showed that person the workstation and told that person the names of the parts tools and equipment he or she was to use for the first week of training the new operator assembled parts that had been rejected by the quality assurance personnel beginning in the second week of training the new operator started to assemble sunglasses from parts that had passed inspection as acceptable for use in b l sunglasses the new operator received one-on-one instruction in assembly techniques from an instructor the time that the instructor spent with the new operator decreased as the training period progressed beginning in the second week of the training program the new operator was given targets for the quantity and quality of sunglasses to be assembled for fully-trained operators b l ireland established a target for assembly of sunglasses per day the target during the second week of instruction was approximately percent of that amount or sunglasses per day during the first few weeks of training the percentage of salable sunglasses assembled by the typical new operator was very low the typical new operator was able to produce only approximately percent of b l ireland's established target of sunglasses per day at the end of the training period typically an oper- ator required approximately six months of assembly experience prior to reaching the target set by b l ireland some operators were not able to reach a sufficient level of proficiency to continue to function as operators and were trans- ferred to other functions such as packaging and washing not all operators were proficient at assembling all types of sunglasses whenever an operator began assembling a new style of sunglasses the operator was given additional training until that person was comfortable and was able to produce sunglasses of sufficient quality if an operator switched from assembling plastics to assembling metals the operator was given an additional weeks of training training for inspectors at b l ireland lasted weeks regardless whether the individual being trained had been an operator prior to that time an additional weeks of training was required if the inspector switched from the inspection of metals to the inspection of plastics training for other functions such as packaging and washing lasted four weeks when b l ireland began applying leather to metal frames in the training for the leather application process lasted eight weeks b l ireland conducted retraining programs for operators who were having difficulty meeting quan- tity and quality standards those programs typically lasted four weeks most quality problems at b l ireland with respect to the basic skus tended to disappear over time as b l ireland's manage- ment and operators became more experienced in assembling those types of sunglasses however as new styles of sunglasses were added to b l ireland's products new quality problems arose like b l ireland before becoming fully operational b l hong kong underwent an initial period of training those involved in the sunglass assembly operations employees of b l hong kong went to rochester to observe b l inc 's assembly operations and employees of b l inc traveled to hong kong to help train employ- ees of b l hong kong b l hong kong also established a pilot program in which its employees assembled sample batches of sunglasses to send to b l inc in rochester for approval just as b l ireland experienced quality problems in the early stages of its operation b l hong kong was unable to meet its quality standards during unlike b l ireland b l hong kong did not hire any full-time instructors rather training of new operators inspectors or other production personnel was handled by b l hong kong's assis- tant production supervisor and group leaders a new operator received one-on-one supervision for the first two or three weeks of training to teach that person the basic techniques of assem- bling sunglasses an inspector kept track of the defective sunglasses assembled by the new operator in order to determine the areas in which the new operator needed to improve the typical new operator achieved b l hong kong's basic daily productivity target of units per day within four to six weeks after the commencement of the training program during the first few weeks of training the percentage of salable sunglasses assembled by the typical new operator was very low a typical operator became skillful in the assembly of basic skus of sun- glasses within nine to twelve months but was not able to reach b l hong kong's average output of pairs of sunglasses per operator per day until sometime during that person's second year of employment some new operators failed to reach the minimum target level and were transferred to other areas most inspectors at b l hong kong started as operators and received an additional six to eight weeks of training to become qualified inspectors purchase of parts by b l ireland and by b l hong kong b l ireland and b l hong kong purchased from b l inc metal fronts and temples glass lenses screws packaging materials and other parts and materials that they used in their respective sunglass assembly operations b l ireland also purchased metal fronts and temples from b l gmbh and plastic fronts and temples from b l inc during b l ireland purchased nylon frames from bolle a french company unrelated to b l that b l ireland used to assemble cats sunglasses b l ireland assembled and sold no more than pairs of cats during the amounts paid_by b l ireland and by b l hong kong to b l inc and by b l ireland to b l gmbh for fronts temples lenses and other materials used in their respective sunglass assembly operations were equal to b l inc 's and b l gmbh's respective standard costs of such parts or materials plus percent in percent in the first six months of and percent for the remainder of through both b l ireland and b l hong kong communicated with their suppliers ie b l inc and b l gmbh with respect to b l ireland and b l inc with respect to b l hong kong to identify and improve quality prob- lems with respect to the parts they purchased from them b l ireland and b l hong kong were responsible for managing and controlling the parts and materials used in their respective sunglass assembly operations each company maintained part numbers for each of the parts and materials that it purchased and used those part numbers for inventory control and management purposes b l ireland and b l hong kong typically received parts in boxes containing or more units of a single item ie a single part number each box of or more units was referred to as a lot at b l ireland the quality assurance department inspected purchased parts incoming inspection to screen out nonconforming or defective parts identify problems that might arise during the production process and identify opportunities to work with its suppliers to improve quality to perform the incoming inspec- tion a trained inspector selected a random sample of parts from each lot examined the parts visually and with various gauges and tools to identify cosmetic or aesthetic defects and dimensional defects and marked each defective part the inspector compared the total number of rejected parts to a standard to determine whether the lot passed or failed the incoming inspection if too many of the purchased parts of a particular lot were determined to be defective the inspector placed the failed lot in quaran- tinedollar_figure if the purchased parts passed inspection b l ireland's materials management department stored the parts in inventory until they were needed for assembly at b l hong kong the incoming inspection was performed by each operator who was trained and responsible for checking the parts prior to assembling them to ensure that they were of acceptable quality for assembly if the operator found any defects he or she was to ask the storekeeper to exchange the defective parts for nondefective parts the storekeeper who was also trained to perform quality inspections verified whether those parts submitted by the operator were in fact defective if they were defective the storekeeper replaced them if they were not defective the storekeeper returned them to the operator for assembly b l hong kong employed an individual to repair repair- able defective parts so that those parts could be used to as- parts placed in quarantine by b l ireland were not used for assembling sunglasses unless absolutely necessary if it became necessary to use the quarantined parts those parts were in- spected to sort out the unusable parts quarantined parts were sometimes reworked to make them acceptable before they were used semble sunglasses even if the parts purchased by b l ireland and by b l hong kong had passed the incoming inspections conducted by each of those companies an operator still could have experienced some difficulty in assembling those parts due to a problem known as tolerance stacking because the incoming inspections at both b l ireland and b l hong kong tested to established tolerances purchased parts were permitted to deviate from the nominal specification viz the ideal size for those parts within a certain range and nonetheless pass inspection for example if an operator had attempted to insert a lens that was larger than the nominal specification into a frame that was smaller than the nominal specification the operator may not have been able to assemble those parts correctly metals at both b l ireland and b l hong kong the operator received the parts to be assembled along with a manufacturing order detailing the sku to be assembled the operator began assembling the metals by picking up a front and using a screwdriver to open the left and right lens screws in the endpieces on the fronts by turning them three revolutions to permit the operator to attempt to insert the lenses properly without damaging the lenses or the frontdollar_figure the operator manipulated the right and left lenses into the respective eyewires of the front in a manner intended to avoid canted eyes ie improper rotation and seating of the lenses in the fronts partially assembled sunglasses on which the lens could pop out after the lens screw had been tightened and chipped or scratched lenses if the lens had been larger than the nominal specification for lenses or the frame had been smaller than the nominal specification for frames the operator might have had to turn the lens screw more if the operator had opened the lens screw too far the screw might have popped out of the hole and the operator would have had to begin the process again on the other hand if the operator had not opened the lens screw far enough the operator by applying too much pres- sure trying to force the lens into place might have chipped the lens which would have caused the lens to be rejected as unac- ceptable for use in b l sunglasses after inserting the lenses the operator inserted a temple into the endpiece of the front aligning the holes of the temple with the holes of the endpiecedollar_figure the operator maintained that alignment with one hand and picked up a tiny screw that wa sec_2 to millimeters in length and to millimeter in diameter and b l and we refer to the process of inserting lenses into the fronts as lensing b l and we refer to the process of attaching the temple to the front as templing inserted it into the temple using a screwdriver the operator partially tightened the temple screw fully tightened the lens screw and fully tightened the temple screw the operator repeated the templing process with respect to the other temple if the operator had applied too much pressure to the screws when tightening them the following damage any of which would have made the affected part unacceptable might have occurred a cracked lens a chipped lens stripped or chipped screw head stripped screw threads stripped threads inside the temple or endpiece holes and broken solder on the endpiece following completion of the lensing and templing procedures the operator inspected the sunglasses for any damage to the parts that occurred during the assembly process and replaced any damaged parts identified the operator inspected both the left and right lens for lens gaps i e a gap between the lens and the frame if the oper- ator had identified a lens gap the operator would have adjusted the curvature of the frame by manually bending the frame to meet the curvature of the lens b l ireland and b l hong kong fre- quently encountered lens gap problems with respect to a style of metals called caravans that had square rather than round eye- pieces this was because the curvature of the top of the caravan frame generally failed to meet the curvature of the lens at b l ireland operators were responsible for adjusting the curvature of the caravans prior to assembly at b l hong kong an in- dividual known as a repairer was assigned to adjust the curvature of the caravan frames before they were given to the operators for assembly the operator used an eyewire to identify any endpiece gap ie a gap between the top and bottom portions of the endpiece if the operator had identified an unacceptable endpiece gap the operator would have used gapping pliers to apply pressure to the endpiece so that he or she could have further tightened the lens screw if the operator had applied too much pressure to the pliers he or she could have chipped the lens or broken the solder on the endpiece the operator used a fitback board to identify and examine the crossover angle ie the angle of the temples when folded in relation to a horizontal line joining the hinge centers the fitback angle ie the angle formed by the temples in an open position in relationship to the front and the down angle ie the angle formed by the front and temple in the open position in order to determine if those angles were within the specifications established for the sku being examined the operator also used the fitback board to determine whether there were any rocking temples ie whether both temples had contact with the surface when lying topside down on a flat surface dollar_figure if the operator had determined that an adjustment to the sunglasses was needed the operator would have used truing pliers to manipulate the endpiece to the required angle if the operator had applied too much pressure or otherwise misused the pliers when bending the endpiece the operator could have broken or marked the endpiece or the temple or chipped the lens if an adjustment had been made all angles would have been rechecked until no further adjustment would have been necessary after the operator completed the truing process the sun- glasses were sent to trained inspectors at b l ireland and b l hong kong who performed an inspection of each pair of assembled sunglasses to ensure that it conformed to the specifications for the sku being inspected 100-percent inspection specifically the inspectors inspected the temples and fronts for cosmetic defects examined the crossover fitback and down angles and made any necessary adjustments to the sunglasses determined whether there were any rocking temples and made any necessary ad- justments to eliminate them adjusted the nosepads ex- amined the lenses for cosmetic defects including any defects in the trademark and logo markings by a identifying any chips scratches or digs b measuring any such defects using a b l and we refer to the processes of examining and adjusting the various angles and determining the presence of and eliminat- ing rocking temples as truing scratch and dig plate and c comparing any such defects to the standard allowable size and number of such defects that varied depending on the location of the defects and the sku being assembled examined the sunglasses for the presence of any lens gaps and canted eye or other fit defects and made any necessary adjustments to eliminate them inspected the endpieces for endpiece gaps and screw quality identified any rejected sunglasses and made the necessary repairs and or re- placements to those sunglasses and cleaned the sunglasses with their gloves following the 100-percent inspection washers placed the inspected metal sunglasses at b l ireland and at b l hong kong in a rack washed the sunglasses in chemicals rinsed the sunglasses with freon placed the sunglasses in a drying chemical and placed the dried sunglasses into another rack after inspection and cleaning functions packers packed each pair of inspected sunglasses at b l ireland and at b l hong kong the packer determined if any special packing material was neces- sary by reference to a special packing manual placed a hang tag on the left temple if specified closed the left and right temples placed the sunglasses in a case and placed the speci- fied quantity in a finished goods box after completing the packing process the packer verified the quantity in the box and completed a quality sheet at b l ireland the auditors who were trained inspectors performed an audit of the finished sunglasses that had been packaged to ensure that the products conformed to b l's stan- dards the auditor selected a random sample of the sunglasses from a particular lot and performed inspection functions with respect to that sample similar to the 100-percent inspection performed by inspectors if the auditor had identified too many defects in the samples inspected the lot would have failed the audit in that event all the sunglasses in the lot would have been returned to the inspector for another 100-percent inspec- tion and the inspector would have corrected any defects iden- tified and would have sent the lot back to the auditor for reauditing b l hong kong did not have any personnel devoted solely to carrying out the audit function with respect to finished sun- glasses its cleaners who cleaned each sunglass unit with a hand cloth following the washing process and its packers were trained in inspection procedures needed to perform the audit function the cleaners and packers performed inspection func- tions similar to the inspections conducted by b l ireland's auditors however rather than inspecting only a random sample of each lot each pair of sunglasses at b l hong kong received a second inspection conducted by the cleaners and packers plastics in addition to assembling metals b l ireland's personnel assembled plastics b l hong kong did not perform any operations that resulted in plastic sunglasses and did not even sell many b l plastic sunglasses assembled outside b l hong kong this was principally because the bridge on the plastics was too wide for the average asian face which tended to be smaller than the average caucasian face and unlike metals plastics did not have nosepads that could be adjusted to fit the asian face in assembling plastics b l ireland's personnel used a heating tunnel equipped with temperature and speed controls in order to render the plastic fronts sufficiently malleable so as to permit the insertion of the lenses and the formation of the headcurve of the fronts the heating tunnel which contained a conveyor belt running through the machine heated the front with electrical elements located on the top of the tunnel although the specifications for a particular sku established initial settings for the temperature and speed the operator was respon- sible for adjusting those controls as necessary to facilitate the lensing process if a front had not been hot enough when it exited the tunnel the operator could not have inserted both lenses without damaging either the fronts or the lenses on the other hand if the front had been too hot when it exited the heating tunnel it could have suffered heat damage such as sunken plaques bubbles blisters and cracks after the operator removed the heated front from the heating tunnel he or she removed the plastic protective caps from the hinges with a decapper or pliers placed the front on the metal stretcher plate located on a pneumatic stretcher machine and activated the machine that compressed a top plate down on to the stretcher plate thereby stretching the eye cavities on the front and partially forming the headcurve of the front the operator removed the front from the stretcher plate manipulated the lenses into the eye cavities manipulated the front to form the proper headcurve for the sku being assembled measured the headcurve using a headcurve chart examined the fronts for distortions and checked for and corrected any lens gaps or other defects the operator was required to complete the lensing process before the front cooled down prior to attaching the plastic temples to the fronts the operator was required to use a mitring machine to cut plastic from the front end of the temples so as to create an angle that conformed to the angle of the frontdollar_figure the operator adjusted the cutting blade of the mitring machine inserted and aligned a the plaque is the metal piece on the plastic front it appears sunken when the plastic around the metal becomes so hot that it swells and covers the plaque b l and we refer to the process of cutting the temples with a mitring machine as mitring temple so that the machine would cut the temple and secured and cut the temple if the operator had cut off too much plastic the temple would have been scrapped if the operator had cut off too little plastic the process would have been repeated after mitring the temple the operator attached the temple to the front he or she performed that function by inserting a temple into the endpiece of the front aligning the temple holes with the endpiece holes and while maintaining that alignment with one hand picking up and inserting a tiny screw into the temple hole with the other hand and fully tightening the screw the process was repeated with respect to the other temple during certain periods from through operators at b l ireland used a semiautomatic screwdriver to perform the templing process with respect to plastic sunglasses the operator aligned the temple and front and placed those parts on the stand of the semiautomatic screwdriver the operator then pressed a footpedal attached to that screwdriver that resulted in securing a screw inserting it into the temple holes and fully tightening it the process was repeated with respect to the other temple after completing the templing process with respect to three units in a lot the operator performed a truing process on the plastic sunglasses similar to the one conducted with respect to metal sunglasses if the mitring on those three units had been done properly the operator would have completed the templing process with respect to the remainder of the lot if the mitring had not been done properly the temples would have been remitred if possible or if not they would have been scrapped and replaced when necessary operators at b l ireland removed cosmetic blemishes from plastic sunglasses using a polishing machine that had a spinning wheel with surfaces for polishing and buffing the operator held the blemish which was marked with a yellow grease pencil to the polishing surface until it could not be seen or it was determined that the blemish could not be re- moved the operator used the buffing surface to remove the polish from the lenses after the operator completed the lensing mitring templing truing inspection and any repair functions the lot was sent to the inspectors for a 100-percent inspection they performed an inspection with respect to plastics that was similar to the inspection performed with respect to metals if the sunglasses passed the inspection they were packed and audited in a manner similar to the respective packing and auditing functions per- formed with respect to metals leathers during through personnel at b l ireland and at b l hong kong performed lensing templing truing inspections packing and audit processes with respect to leathers that were substantially_similar to those processes with respect to metals beginning in and during b l ireland and b l hong kong applied leather to metal fronts including headbars and temples prior to completing the lensing templing and truing functions those companies used a training manual prepared by tannereye ltd an unrelated company to train their employees to perform those functions in the leather application process during and the operator mixed the ingredients for the primer applied the primer to the front sec_27 using a syringe and placed the primed fronts and temples in a drying area for a minimum of eight hours or in the case of black chrome fronts placed them in an oven for two hours reprimed the fronts and allowed them to dry for hours the operator used acetone to remove primer from the endpieces or bridge since those areas had to be free of any adhesive that would detract from their appearance prior to applying leather to the primed fronts the operator inspected the leather which had an inactive glue on the inside surface to ensure that it was free from flaws the operator measured the leather including marking where the nosepad arm was located and cut off any excess leather so that the leather piece would fit the front the operator applied acetone to the side of primer was also applied to metal temples the leather with the glue on it to activate the glue and applied the leather to the front the operator used a soldering iron to burn off any excess thread used modeling tools to press the leather down to avoid gaps where the metal was showing and placed the front in a pressurized trap that pressed the leather tightly against the front to avoid problems with loose leather that was not secured to the front after the operator examined the fronts for defects in the leather application and corrected any defects the operator applied nosepads to the leather fronts in order to apply leather to the headbar of the metal fronts the operator applied pressure to the headbar to deform the front to allow room to apply the leather to the headbar the operator applied the leather to the headbar in a manner similar to that performed with respect to the application of leather to the fronts when the leather was applied to the headbar the operator pushed the headbar back into place to re-form the front the operator applied leather to temples in a manner similar to that performed with respect to fronts after applying the leather to the temples the operator used a vice to bend the temples in order to form the required curve in the temples for the sku being assembled wings from through personnel at b l ireland and at b l hong kong performed templing truing inspection packaging and audit processes with respect to wings that were similar to those processes performed with respect to metals however wings required a different lensing technique because unlike metals that had two separate glass lenses wings had a lens consisting of a one-piece plastic shield in the case of wings after opening the screws and working the eyewire around the lens the operator inserted wings pliers one side of which was plastic and the other side of which was rubber between the nosepad and the front and exerted pressure until the lens snapped into place due to the design of the wings lens b l ireland and b l hong kong experienced more lens gap problems in the nasal area of wings than they experienced with most other styles of sunglasses in an attempt to minimize the lens gap b l ireland developed and used an adjusting tool known as the wings gap eliminator after completing the truing process with respect to wings sunglasses operators at b l ireland and b l hong kong washed those sunglasses in a hot water bath and a cold water rinse to remove a protective coating from the lenses that was intended to prevent scratching sales of sunglasses assembled by b l ireland and by b l hong kong b l ireland and b l hong kong assembled the following styles and quantities of sunglasses b l ireland description big_number big_number metals big_number big_number big_number big_number big_number plastics wings big_number big_number big_number big_number leathers big_number big_number big_number big_number other sec_28 big_number big_number total big_number big_number big_number big_number big_number b l hong kong description metals big_number big_number big_number big_number leathers big_number big_number big_number big_number wings big_number big_number big_number big_number others big_number big_number total big_number big_number big_number big_number big_number b l ireland transferred the sunglasses it assembled to a distribution warehouse located in culembourg holland b l ireland did not maintain a sales or marketing staff the market- ing for b l ireland was handled by bausch lomb united kingdom b l united kingdom in london the sunglasses assembled by b l ireland were sold primarily for distribution in europe and the the category others primarily included styles called clas- sic colours and precious metals those styles were metals that were coated with sprayed-on paint in the case of classic colours or with a coating of rhodium and ruthenium in the case of pre- cious metals b l ireland experienced some difficulty in assem- bling classic colours and precious metals because the coatings on those styles which were applied by a third party chipped off very easily the record does not disclose the breakdown of the styles of sunglasses assembled by b l hong kong during middle east most of its european customers were b l subsidiar- ies that operated warehouses in most of the european countries in the middle east most of b l ireland's customers were inde- pendent distributors that sold other products in addition to ray- bans b l ireland did not sell any sunglasses in ireland not all of the b l sunglasses sold in europe and the middle east were assembled at the b l ireland sunglass assembly facili- ty b l ireland tended to manufacture skus of the biggest runners ie the best selling styles of sunglasses so that it was not required to train employees to assemble those products that were in less demand b l hong kong sold the sunglasses it assembled for distribu- tion in southeast asia it sold sunglasses directly to retail optical shops in hong kong and sold to both related and independ- ent distributors for distribution in the remainder of southeast asia in addition to selling the sunglasses it assembled b l hong kong sold b l sunglasses not assembled by it as well as other b l products in general b l ireland and b l hong kong sold sunglasses at prices equal to the international distributor list price le sec_25 percent for related distributors and less to percent for unrelated distributors neither b l ireland nor b l hong kong assembled sunglasses for distribution in the united_states nor did either company sell sunglass parts to retailers except as replacements for repair work neither b l inc b l ireland b l hong kong nor anyone else in the sunglass industry sold sunglass parts to the ultimate consumer tax_return treatment for each year at issue petitioners reported none of the income of b l ireland and of b l hong kong from the sale of sunglasses they assembled as income under subpart_f of the code subpart_f for each of their taxable years ended date date and date petitioners reported certain of b l hong kong's income from sources other than the sale of sunglasses assembled by it as subpart_f incomedollar_figure petit- ioners did not report any of b l hong kong's income as subpart_f_income for its taxable_year ended date a memoran- dum prepared by b l in connection with the tax audit of petition- ers' taxable years ended date and date indicated that petitioners did not report any of b l hong kong's income as subpart_f_income for their taxable_year ended date because that company generated an overall loss from subpart_f operations for that year it is not clear from the record what all of the sources of b l hong kong's reported subpart_f_income were for those years polaroid from through the early 1980s sidney p davis mr davis was an employee of polaroid u k which marketed and distributed sunglasses in the united kingdom at the time he joined polaroid u k it sold sunglasses that were assembled for it by polarizer u k an unrelated company from lenses that polaroid u k imported from the united_states and from frames purchased by polaroid u k after joining polaroid u k mr davis acting as a representative of that company became the production manager of the assembly operations conducted by polarizer u k his work included improving the quality control of the vendors supplying frames and training the polarizer u k staff in quality control procedures in mr davis' view the polarizer u k factory in which he worked was a manufacturing unit engaged in production and he was a manufacturing manager the assembly operations conducted by polaroid u k and polarizer u k throughout the period during which mr davis was production manager were very similar to the assembly operations conducted by b l ireland and by b l hong kong parts were pur- chased sorted and inspected the parts were assembled into finished sunglasses with each operator responsible for quality control the finished sunglasses underwent a final inspection before they were shipped opinion evidentiary matters we deal first with the admissibility of certain facts and exhibits to which the parties stipulated but as to which the parties preserved evidentiary objections in the stipulations of facts at trial we admitted those facts and exhibits into evidence conditionally subject_to our ruling on their admis- sibility the bases for most of the objections in the stipulations of facts are that certain stipulated facts and exhibits are inadmis- sible under rule of the federal rules of evidence because they are not relevant as defined in rule of those rules and that if such facts and exhibits are relevant they are in any event inadmissible under rule of those rules we have examined each of the stipulated facts and exhibits in question and find each of them to be relevant fed r evid in addition we find that the probative value of each of those facts and exhibits outweighs any potential for unfair prejudice confusion or other basis for inadmissibility stated in rule of the federal rules of evidence accordingly we overrule all of the parties' evidentiary objections based on rule sec_401 sec_402 and sec_403 of the federal rules of evidence each party also objected in the stipulations of facts to certain stipulated exhibits on grounds of hearsay 'hearsay' is a statement other than one made by the declarant while testify- ing at trial or hearing offered in evidence to prove the truth of the matter asserted fed r evid c petitioners objected to the following exhibits on those grounds the story of bausch lomb articles from a 'manufacturing journal' prepared by petitioners two newspaper articles from democrat and chronicle date and usa today date bausch lomb magazine vol no dated date advertisements that appeared in boating monthly a hong kong yachting association publication dated date and a document prepared by petitioners we find that with the exception of the two newspaper articles petitioners and or their agents prepared the exhibits in question and that they are admissions by a party opponent within the meaning of rule d of the federal rules of evidence that are not hearsay we find that the two newspaper articles in question are hearsay as defined in rule of those rules and respondent has not argued that any exception to the hearsay rule applies to those articles respondent objected to one paragraph of a memorandum from d l mcginnis to d earhart dated date mcginnis memorandum on the ground that it is hearsay included within hearsay that is not otherwise admissible pursuant to rule of the federal rules of evidence the paragraph at issue in that memorandum viz the third narrative paragraph that begins regarding salaries relates d l mcginnis' notes from a conver- sation that he had with another individual concerning the availa- bility of training grants from the ida for b l ireland's contact lens operations we find that that paragraph constitutes hearsay within hearsay not otherwise admissible pursuant to rule of the federal rules of evidence in conclusion the two newspaper articles and the third paragraph of the mcginnis memorandum are inadmissible hearsay we unconditionally admit into evidence the remaining stipulated facts and exhibits to which the parties objected and make them part of the record in these cases foreign_base_company sales income-- sec_954 under subpart_f sec_951 through a u s shareholder of a cfc must include in gross_income a pro_rata share of certain classes of income of that cfc including inter alia foreign_base_company sales incomedollar_figure sec_954 pro sec_951 provides that a u s shareholder of a cfc must include in gross_income inter alia a pro_rata share of the sub- part f income of that cfc for the year ended during such share- holder's tax_year sec_952 defines the term subpart_f in- come to include foreign_base_company_income sec_952 sec_954 defines foreign_base_company_income to include continued vides in pertinent part d foreign_base_company_sales_income -- in general --for purposes of subsection a the term foreign_base_company_sales_income means income whether in the form of profits commis- sions fees or otherwise derived in connection with the purchase of personal_property from a related_person and its sale to any person where-- a the property which is purchased is manufactured produced grown or extracted out- side the country under the laws of which the con- trolled foreign_corporation is created or organiz- ed and b the property is sold for use consump- tion or disposition outside such foreign_country the legislative_history of subpart_f provides some guidance on the meaning of foreign_base_company_sales_income in its explanation of subpart_f the senate_finance_committee stated the foreign_base_company_sales_income referred to here means income from the purchase and sale of property without any appreciable value being added to the product by the selling corporation this does not for example include cases where any significant amount of manufacturing major assembling or construction activity is carried on with respect to the product by the selling corporation on the other hand activity such as minor assembling packaging repackaging or labeling will not be sufficient to exclude the profit sec_31 continued foreign_base_company_sales_income as defined in sec_954 sec_954 the house ways_and_means_committee used similar language in its report on subpart_f h rept 87th cong 2d sess 1962_3_cb_402 from this definition the sales income with which your committee is primarily concerned is income of a selling subsidiary whether acting as principal or agent which has been separated from manufacturing activities of a related corporation merely to obtain a lower rate_of_tax for the sales income s rept 87th cong 2d sess 1962_3_cb_703 in their technical explanations of the bill enacting subpart_f both the senate_finance_committee and the house ways_and_means_committee further explained that the definition of foreign_base_company_sales_income does not apply to income of a controlled foreign cor- poration from the sale of a product which it manufac- tures in a case in which a controlled foreign cor- poration purchases parts or materials which it then transforms or incorporates into a final product income from the sale of the final product would not be foreign_base_company_sales_income if the corporation substan- tially transforms the parts or materials so that in effect the final product is not the property pur- chased manufacturing and construction activities and production processing or assembling activities which are substantial in nature would generally involve substantial transformation of purchased parts or ma- terials s rept supra c b pincite h rept 87th cong 2d sess c b pincite under d if a cfc purchases property from a related_person that it sells to any person for use or consumption outside the country under which it is organized a u s shareholder of that cfc is subject_to u s income_tax on that stockholder's pro_rata share of the income generated by such sale unless the prop- erty sold is manufactured produced grown or extracted in the country in which the cfc is organized if however the cfc manufactures produces grows or extracts the property that it sells in the country in which it is organized the income from the sale of that property is not foreign_base_company_sales_income regardless where the property is used or consumed 59_tc_338 see sec_1_954-3 income_tax regs although the terms manufactured and produced are not defined by the code sec_1_954-3 income_tax regs provides that a cfc will be considered to have manufactured produced or constructed personal_property which it sells if the property sold is in effect not the property which it purchased that regulation further provides that the property sold will not be considered the property purchased if the provisions of either sec_1_954-3 or iii income_tax regs are met sec_1_954-3 income_tax regs provides in pertinent part ii substantial transformation of property if purchased personal_property is substantially trans- formed prior to sale the property sold will be treated as having been manufactured produced or constructed by the selling corporation that regulation also includes the following three examples of a substantial transformation wood pulp into paper steel rods into screws and bolts and fresh fish into canned fish sec_1_954-3 income_tax regs provides iii manufacture of a product when purchased com- ponents constitute part of the property sold if pur- chased property is used as a component part of personal_property which is sold the sale of the property will be treated as the sale of a manufactured product rath- er than the sale of component parts if the operations conducted by the selling corporation in connection with the property purchased and sold are substantial in na- ture and are generally considered to constitute the manufacture production or construction_of_property without limiting this substantive test which is depen- dent on the facts and circumstances of each case the operations of the selling corporation in connection with the use of the purchased property as a component part of the personal_property which is sold will be considered to constitute the manufacture of a product if in connection with such property conversion costs direct labor and factory burden of such corporation account for percent or more of the total cost_of_goods_sold in no event however will packaging repackaging labeling or minor assembly operations constitute the manufacture production or construction_of_property for purposes of sec_954 the ap- plication of this subdivision may be illustrated by the following examples example controlled_foreign_corporation a incorporated under the laws of foreign_country x sells industrial engines for use consumption and disposi- tion outside country x corporation a in connection with the assembly of such engines performs machining and assembly operations in addition a corporation purchases from related and unrelated persons com- ponents manufactured in foreign_country y on a per unit basis a corporation's selling_price and costs of such engines are as follows selling_price dollar_figure cost_of_goods_sold material-- acquired from related_persons dollar_figure acquired from others total material dollar_figure conversion costs direct labor and factory burden total cost_of_goods_sold gross_profit administrative and selling_expenses taxable_income the conversion costs incurred by a corporation are more than percent of total costs of goods sold dollar_figure dollar_figure or percent although the product sold an engine is not sufficiently distinguishable from the components to constitute a substantial transformation of the purchased parts within the meaning of subdivision ii of this subparagraph a corporation will be considered under this subdivision to have manufactured the product it sells example controlled_foreign_corporation b incorporated under the laws of foreign_country x operates an automobile assembly plant in connection with such activity b corporation purchases from re- lated persons assembled engines transmissions and certain other components all of which are manufactured outside of country x purchases additional components from unrelated persons conducts stamping machining and subassembly operations and has a substantial investment in tools jigs welding equipment and other machinery and equipment used in the assembly of an automobile on a per unit basis b corporation's selling_price and costs of such automobiles are as follows selling_price dollar_figure cost_of_goods_sold material-- acquired from related_persons dollar_figure acquired from others total material dollar_figure conversion costs direct labor and factory burden total cost_of_goods_sold big_number gross_profit administrative and selling_expenses taxable_income the product sold an automobile is not sufficiently distinguishable from the components purchased the engine transmission etc to constitute a substantial transformation of purchased parts within the meaning of subdivision ii of this subparagraph although con- version costs of b corporation are less than percent of total cost_of_goods_sold dollar_figure dollar_figure or per- cent the operations conducted by b corporation in connection with the property purchased and sold are substantial in nature and are generally considered to constitute the manufacture of a product corporation b will be considered under this subdivision to have manufactured the product it sells example controlled_foreign_corporation c incorporated under the laws of foreign_country x pur- chases from related_persons radio parts manufactured in foreign_country y corporation c designs radio kits packages component parts required for assembly of such kits and sells the parts in a knocked-down condition to unrelated persons for use outside country x these packaging operations of c_corporation do not constitute the manufacture production or construction of per- sonal property for purposes of sec_954 hereinafter we shall refer to the standards of sec_1 a iii income_tax regs that the operations conducted be substantial in nature and be generally considered to constitute the manufacture of a product as the facts_and_circumstances_test of that regulation and we shall refer to the standard of sec_1_954-3 income_tax regs that the conversion costs be equal to percent of the total cost_of_goods_sold as the me- chanical test of that regulation respondent determined that the income for each of the years at issue from the sale of sunglasses assembled by b l ireland and by b l hong kong constitutes foreign_base_company_sales_income as defined in sec_954 that is includible in petitioners' gross_income under sec_951 petitioners argue that that income is not foreign_base_company_sales_income as defined in that section because the sunglasses assembled by b l ireland and by b l hong kong were manufactured by those companies within the meaning of sec_954 and sec_1_954-3 and iii income_tax regs petitioners bear the burden_of_proof on that issue rule a 290_us_111 we need not address petitioners' contention that the sunglass assembly operations of b l ireland and of b l hong kong satisfy sec_1_954-3 income_tax regs this is because we find that those operations satisfy the facts_and_circumstances_test of sec_1_954-3 income_tax regs see sec_1_954-3 income_tax regs before turning to the application of the facts and circum- stances test of sec_1_954-3 income_tax regs to the facts and circumstances established by the record in these cases we summarize our views of the experts on whom the parties rely to support their respective positions experts as to whether the sunglass assembly operations conducted by b l ireland and by b l hong kong constitute the manufacture of sunglasses under sec_954 and the regulations thereunder the experts each of the experts prepared an opening report and a rebut- tal report except respondent's expert joel s cohen ph d dr cohen who prepared only an opening report and petitioners' expert irving h plotkin ph d dr plotkin who prepared only a rebuttal report certain of those experts provided additional testimony at trial we evaluate the opinions of experts in light of the quali- fications of each expert and all other evidence in the record 480_f2d_171 9th cir affg 54_tc_493 97_tc_496 86_tc_547 we have broad discretion to evaluate the over- all cogency of an expert's analysis sammons v commis- sioner f 2d 9th cir quoting 783_f2d_906 9th cir affg in part and revg in part on another issue tcmemo_1986_318 we are not bound by the formulae and opinions proffered by an expert especially when they are contrary to our own judgment 813_f2d_837 7th cir affg 85_tc_56 538_f2d_927 2d cir affg tcmemo_1974_285 227_f2d_753 6th cir affg tcmemo_1954_139 instead we may reach a decision based on our own analysis of all the evidence in the record silverman v commissioner supra pincite the persuasiveness of an expert's opinion depends largely upon the disclosed facts on which it is based see 337_f2d_432 7th cir affg tcmemo_1963_244 while we may accept the opinion of an expert in its entirety 74_tc_441 we may be selective in the use of any portion of such an opinion parker v commissioner supra pincite furthermore we may reject the opinion of an expert witness in its entirety see 523_f2d_1308 8th cir affg 62_tc_684 parker v commissioner supra pincite petitioners rely on the opinions of douglas e nieh mr nieh who was employed by polaroid corporation polaroid in its sunglass business from through his opinions were based on his experience in the sunglass industry we found mr nieh's opinions to be helpful in resolving the issues presented and we rely on them to the extent discussed below in making our findings and reaching our conclusions herein although respondent does not rely on an expert from the sunglass industry she does rely on the opinions of dr cohen a licensed optician and an associate professor of ophthalmic dis- pensing technology at cuyahoga community college we have found that there are significant differences between the assembly of prescription glasses and the assembly of noncorrective sunglas- ses we did not find dr cohen's opinions to be helpful in resolving the issues in these cases and we do not rely on them in making our findings and reaching our conclusions herein both parties rely on the opinions of engineers petitioners rely on the opinions of harry w matthews jr mr matthews an engineer employed by arthur d little's manufacturing and trans- portation industries section who had no experience in the sun- glass industry although mr matthews concluded that b l ireland and b l hong kong constituted separate manufacturing entities he did not address whether the assembly operations of each of those companies were generally considered to constitute the manufacture of sunglasses we also question some of the facts underlying mr matthews' analysis for example he concluded that the respec- tive sunglass assembly operations of b l ireland and b l hong kong involved approximately steps in order to assemble metals steps to assemble leathers and an additional steps to apply leather to metal framesdollar_figure he further concluded that the the number of steps that mr matthews concluded are required for the assembly of sunglasses does not include a number of support operations such as incoming inspections and quality audits sunglass assembly operations of b l ireland involved approxi- mately steps in order to assemble plastics even petitioners do not argue that the respective assembly operations of b l ireland and b l hong kong involved that many steps we did not find mr matthews' opinions to be helpful in resolving the issues in these cases and we do not rely on them in making our findings and reaching our conclusions herein respondent relies on the opinions of michael l philpott ph d dr philpott a manufacturing engineer who as of the time of the trial herein was employed as an assistant professor of engineering responsible for teaching classes in manufacturing dr philpott had no experience in the sunglass industry his opinions were formulated from the perspective of an engineer and set forth certain hypertechnical views that we do not believe congress had in mind when it enacted sec_954 and that we did not find helpful to our resolution of the issues herein by way of illustration dr philpott drew subtle distinctions among the terms manufacture manufacturer and manufactu- ring as discussed below we do not believe congress had any such distinctions in mind when it made sec_954 part of the code to illustrate further our concerns with the opinions of dr philpott he utilized a definition of the term manufacturer that neither congress could have intended when it enacted sec_954 nor the treasury could have meant when it promulgated sec_1_954-3 income_tax regs dr philpott opined during the trial of these cases that unless a company designed a product it could not be considered the manufacturer of that product if it performed only assembly and no parts fabrication operations however he further testified that product design was not considered part of the manufacturing process during the early and mid-1960s when congress enacted subpart_f and the treasury issued the regulations thereunder we also note that dr philpott opined that the assembly of automobile parts into automobiles constitutes a substantial transformation of those parts that opinion contradicts the view of the treasury set forth in example two of sec_1 a iii income_tax regs that the assembly of automobile parts into automobiles does not constitute a substantial trans- formation of those parts under sec_1_954-3 income_tax regs in conclusion we did not find dr philpott's opinions to be helpful in resolving the issues presented in these cases and we do not rely on them in making our findings and reaching our conclusions herein both parties rely on the opinions of experts who performed quantitative analyses to determine whether the respective assemb- ly operations conducted by b l ireland and b l hong kong were substantial in nature within the meaning of sec_1 a iii income_tax regsdollar_figure petitioners rely on the opin- ions of gary e holdren mr holdren a certified public accoun- tant c p a his analyses were made from an accounting per- spective respondent relies on the opinions of three employees viz scott d hakala ph d dr hakala who holds a ph d in economics martin d hanan who is a chartered financial analyst and an accredited senior appraiser and ray a sheeler who is a c p a of business valuation systems bvs who prepared an open- ing report bvs report and a rebuttal report although the bvs report incorporated accounting concepts it primarily sets forth economic analyses of the respective assembly operations of b l ireland and b l hong kong the respective opinions of mr holdren and the authors of the bvs report appear to require different conclusions with respect to the substantiality of the respective assembly opera- tions conducted by b l ireland and b l hong kong it appears that at least part of the differences in those opinions is at- some of the quantitative analyses performed by those experts related to whether the respective assembly operations of b l ireland and b l hong kong satisfy the mechanical test of sec_1_954-3 income_tax regs we rely on the facts_and_circumstances_test of that regulation in holding for petitioners herein consequently we need not and do not consider applica- tion of the mechanical test of sec_1_954-3 income_tax regs to these cases tributable to the fact that mr holdren's analyses were based on accounting principles and the analyses in the bvs report were based primarily on economic principles both accounting and economic analyses seem to be reasonable and appropriate methods of analysis for purposes of sec_954 compare sec_1_954-3 income_tax regs with s rept supra 1962_3_cb_703 nonetheless we have reservations regarding the respective analyses performed by mr holdren and the three individuals who prepared the bvs report for example with respect to mr holdren he adopted the classifications that b l ireland and b l hong kong used to classify certain purchased parts as either direct or indirect materials rather than making his own indepen- dent determinations of such classifications although the clas- sifications used by b l ireland and by b l hong kong are not necessarily inappropriate for management accounting purposes there appear to be different acceptable methods of classifying certain types of materials for those purposes petitioners have not convinced us that the classification method chosen by b l ireland and by b l hong kong and adopted by mr holdren is the most appropriate method for purposes of sec_954 and the regulations thereunderdollar_figure we also note that mr holdren admitted at trial that he made continued with respect to the three individuals who prepared the bvs report in making the analyses reflected therein they assumed that the prices that b l ireland and b l hong kong paid to b l inc and that b l ireland paid to b l gmbh for sunglass parts were not arm's length and that those prices should be estimated based upon the fair rates of return for the assets used in the sunglass assembly operations conducted by each of those companies however reports prepared by respondent's economist and her examining agent for purposes of determining whether transfer_pricing adjustments should be made for petitioners' taxable years ended date through date state that the transfer prices paid_by b l ireland and by b l hong kong for sunglass parts which were the same transfer prices that the parties agreed to use for petitioners' taxable years ended date and date were appropriate and that no transfer_pricing adjustments were necessarydollar_figure the parties have not persuaded us of the reliability and accuracy of the respective opinions of mr holdren and the three individuals who prepared the bvs report for purposes of applying continued an error in the analyses contained in his opening report we also note that the individuals who prepared the bvs report admitted that the data that they used in making their analyses were incomplete and inconsistent especially with respect to b l ireland sec_954 and the regulations thereunder except as stated below we did not find those opinions to be helpful in resolving the issues in these cases we did not find it neces- sary or appropriate to rely on questionable quantitative analyses of the respective assembly operations conducted by b l ireland and b l hong kong in order to resolve whether those operations satisfy the facts_and_circumstances_test of sec_1_954-3 income_tax regs except as noted below we do not rely on the opinions of either mr holdren or the three individuals who prepared the bvs report in making our findings and reaching our conclusions herein to rebut the respective opinions expressed by dr philpott and the three individuals who prepared the bvs report petition- ers rely on the opinion of dr plotkin an economist employed by arthur d little inc while we found that dr plotkin effec- tively rebutted those opinions we generally do not rely on his opinions because they were provided to rebut the opinions of experts upon whom we generally do not rely all of the experts who prepared opening reports except dr cohen prepared rebuttal reports expressing opinions intended to refute the opinions expressed in the opening reports of one or more of the experts relied upon by the other party except for mr nieh's rebuttal of dr cohen that we found to be helpful in explaining the differences between the assembly of sunglasses and the assembly of prescription eyeglasses we generally do not rely upon those rebuttal reports judicial interpretations of relevant regulations in 59_tc_338 petitioner dave fischbein manufacturing company dfmc manufactured the parts for portable bag-closing machine sec_37 and assembled those parts into portable bag-closing machines it also sold some of the parts it manufactured to its wholly owned subsidiary compagnie fischbein s a cfsa a belgian corpora- tion cfsa in turn assembled those parts into bag-closing machines cfsa did not maintain a sales force did not design its own products and purchased most of the parts used in assem- bling the bag-closing machines from dfmcdollar_figure dave fischbein manu- facturing co v commissioner supra pincite relying on sec_1_954-3 income_tax regs we found on the facts presented in the dave fischbein manufacturing co case that the income generated by cfsa from the sale of the portable bag-closing machines it assembled did not constitute a bag-closing machine is a type of sewing machine used to close the mouth of an open bag for products such as animal feed seed fertilizer and processed food 59_tc_338 cfsa also purchased from unrelated suppliers some of the standard parts used in portable bag-closing machines such as screws nuts and switches dave fischbein manufacturing co v commissioner supra pincite foreign_base_company_sales_income as defined in sec_954 because the assembly operations conducted by cfsa were substan- tial in nature and were generally considered to constitute the manufacture of property within the meaning of that regulation id pincite the facts on which we relied in reaching those conclusions included the following cfsa a tailors and finishes some of its purchased components in order to place these parts in usable condition b puts these tailored components and others together in a 6-hour 58-step process to form salable quality bag-closing machines and c posses- ses in its plant all of the tools and equipment neces- sary for these activities as a result of cfsa's operations the purchaser of one of these devices is guaranteed a carefully put together well tested and operable machine it was the caliber of cfsa's mechanics which resulted in a smooth-running operation rather than a lack of complexity of the operations id pincite except for dave fischbein manufacturing co v commissioner supra no court has had occasion to consider and apply the facts_and_circumstances_test of sec_1_954-3 income_tax regs however on two separate occasions we considered and applied certain language in sec_1_993-3 income_tax regs that is similar to the language prescribing the facts_and_circumstances_test of sec_1_954-3 income_tax regs 95_tc_7 91_tc_131 sec_1_993-3 income_tax regs is designed to determine whether a corporation is engaged in the manufacture or production of a product in the united_states for purposes of sec_993 one of the provisions applicable to a domestic_international_sales_corporation disc that regulation pro- vides iii operations generally considered to consti- tute manufacturing property is manufactured or pro- duced by a person if the operations performed by such person in connection with such property are substantial in nature and are generally considered to constitute the manufacture or production of property assembly or packing operations are not operations generally considered to constitute the manufacture of property under sec_1_993-3 income_tax regs see sec_1 c i income_tax regs nonetheless judicial interpreta- tions of language in sec_1_993-3 income_tax regs provide useful guidelines for interpreting the same lan- guage in sec_1_954-3 income_tax regs cf webb export corp v commissioner supra pincite in the first case in which we considered and applied sec_1_993-3 income_tax regs the webb export corp case the taxpayer purchased standing timber and harvested that timber through a series of operations including felling delimbing bucking skidding loading and hauling the timber id pincite- we found therein these various steps a time-consuming yet time-constrained process in which petitioner possessed all the necessary tools and equipment utilized in its logging opera- tions when combined constitute a process substantial in na- ture id pincite we further found that the taxpayer's opera- tions were generally considered to constitute production we based that finding by considering inter alia how harvesting or logging is generally perceived in the forest products industry id pincite in that regard we found inter alia that loggers consider themselves to be producers standing timber is not particularly useful to manufacturers substantial activities are required before such materials are useful to manufacturers and the items considered to be raw materials and who is perceived to be a producer varies depending upon one's position in the manufacturing and or production pro- cess id we again considered the meaning of and applied sec_1_993-3 income_tax regs in garnac grain co v commissioner supra there the taxpayer purchased grain that it stored in its grain elevators processed that grain in a series of operations including drying cleaning aerating blending and fumigating and sold it for export purposes we found that the taxpayers' operations were substantial in nature because they required trained and experienced personnel employing both skill and judgment in the performance of their duties id pincite however relying primarily on the fact that the grain industry considered the taxpayers' operations to constitute grain handling or grain merchandising rather than the production or manufacture of a product we further found that the taxpayers' operations were not generally considered to constitute the manufacture or production of grain within the meaning of sec_1 c iii income_tax regs id pincite application of the facts_and_circumstances_test of sec_1_954-3 income_tax regs to the present cases were the assembly operations at issue substantial in nature petitioners contend that the respective assembly operations conducted by b l ireland and b l hong kong were substantial in nature respondent disagrees to determine whether the respective sunglass assembly opera- tions conducted by b l ireland and b l hong kong were substantial in nature we must examine the facts and circumstances surround- ing those operations sec_1_954-3 income_tax regs respondent contends that those assembly operations were so simple that they did not require sufficient skill and judgment to rise to the level of being substantial in nature we disagree we have found that operators at both b l ireland and b l hong kong required training and experience in sunglass assembly techniques before they became proficient at assembling sun- glasses at the b l ireland sunglass assembly facility the training period for each new operator which included one-on-one supervision by a full-time instructor lasted weeks at the b l hong kong sunglass assembly facility new operators also received extensive training supervised by the assistant produc- tion supervisor and group leaders during the first few weeks of training the percentage of salable sunglasses assembled by a new operator at both b l ireland and b l hong kong was very low even at the end of the 13-week training program at the b l ireland sunglass assembly facility the typical operator was able to assemble only per- cent of b l ireland's basic target of sunglasses per day although the typical operator at the b l hong kong sunglass assembly facility was able to achieve the basic daily produc- tivity target of sunglasses per day within four to six weeks after the commencement of the training program that person generally was not able to achieve b l hong kong's average output of sunglasses per day until some time in that person's second year of employment not all operators were able to assemble all skus of sunglasses assembled by b l ireland and by b l hong kong and some operators were not able to reach a sufficient level of proficiency to continue to function as operators at the b l ireland sunglass assembly facility if an operator began assem- bling a new style of sunglasses or switched from assembling plas- tics to metals the operator underwent additional training in addition to the training provided to operators both b l ireland and b l hong kong provided extensive training to inspec- tors even if those persons had been operators prior to becoming inspectors b l ireland's experiences in establishing its sunglass assembly operations illustrate the need for trained and exper- ienced personnel including operators inspectors and manage- ment to assemble quality sunglasses when it first began assem- bling sunglasses during and b l ireland experienced a rejection rate of approximately percent of the sunglasses assembled by its operators to improve the quality of its prod- uct b l ireland's sunglass operations instituted its own training program including hiring full-time instructors begin- ning in date underwent a quality audit performed during by the quality manager of b l ireland's contact lens opera- tions in order to develop standard operating procedures re- placed its quality assurance manager shortly after concluding the quality audit reduced its expected output in its production budget for its second year of operation viz and hired outside consultants during and to develop a job evaluation system and improve the efficiencies of its opera- tions most quality problems at the b l ireland sunglass assemb- ly facility with respect to the basic skus tended to disappear over time as the operators and management became more skillful in their respective functions and responsibilities in the sunglass assembly operationsdollar_figure b l ireland and b l hong kong relied upon their respective operators to perform their functions and responsibilities proper- ly if those operators had failed to perform them properly the sunglasses assembled by those companies would not have met b l's quality standards or the appearance and fit expectations of the ultimate consumers of quality sunglasses while some operator errors such as failure to make an appropriate adjustment during the truing process or failure to correct a lens gap problem were able to be fixed through reworking the sunglasses many operator errors such as chipped lenses or broken solder on the endpieces required the damaged parts to be scrapped and replaced as the operators at b l ireland and b l hong kong became more experi- enced at assembling particular skus the operators became skilled at reducing damage to the parts and meeting b l's specifications for quality they tended to learn for example how much pressure to apply to a part in order to bend it without breaking or otherwise damaging it how much to adjust the speed and temperature controls on the heating tunnel in order to make the plastic fronts sufficiently malleable to insert lenses without overheating the fronts how to recognize and correct lens gap b l hong kong also undertook certain actions to improve the quality problems it suffered during the first year viz of its sunglass assembly operations problems and how to overcome problems caused by tolerance stacking to support her position that the respective sunglass assem- bly operations conducted by b l ireland and b l hong kong did not require substantial skill training or experience respondent relies on the testimony of dr cohen at the time of the trial herein dr cohen was a licensed optician and an associate pro- fessor of ophthalmic dispensing technology dr cohen testified that he had taught basic assembly of prescription eyeglasses to students of various levels of education and that it did not require much time or training for a person to become competent at assembling eyeglasses dr cohen admitted however that his experience related to the dispensing of prescription eyeglasses through optical shops and that it did not include mass production techniques we are unwilling to rely on dr cohen's testimony to refute the direct evidence of the training and experience required of operators at b l ireland and b l hong kong in order to assemble sunglasses that met b l's quality standards it appears that a person assembling prescription eyeglasses for a retail optical shop is not required to learn a standard technique for that assembly all that is important is the end result not the method utilized to achieve that result for example dr cohen testified that when students in the cleveland job corps a program in which dr cohen trained nontraditional students in ophthalmic dispensing technology including prescription eyeglass assembly were learning how to insert lenses into metal frames they were given study guides that outlined the materials to be used and the basic tasks to be performed and they were allowed to perform those tasks at their own pace dr cohen did not provide instruction in assembly techniques unless a student was having difficulty completing the assembly while such result-oriented instruction may have been accept- able in a setting such as the cleveland job corps where the participants were expected to assemble an optimum of to pairs of eyeglasses per week b l ireland and b l hong kong trained their respective employees to use a standard technique for sunglass assembly that the operators could repeat several hundred times per day efficiently and correctly so as to result in consistently producing quality sunglasses unlike prescrip- tion eyeglasses that are assembled to fit a particular face and for a specific prescription sunglasses must be assembled to fit a standard face consequently there is a greater need for consistent results with respect to the assembly of sunglasses than with respect to the assembly of prescription eyeglasses the use of a standard technique for sunglass assembly allowed operators at b l ireland and at b l hong kong to achieve maximum output of finished sunglasses that met b l's quality standards with the least damage to the parts occurring during the process see webb export corp v commissioner t c pincite the record in these cases shows that it took significant periods of training and experience for operators to learn the standardized techniques utilized by b l ireland and by b l hong kong to as- semble sunglasses ready for sale to the ultimate consumers even dr cohen admitted that certain problems encountered by b l ireland and by b l hong kong might have been attributable to the fact that they were mass producing sunglasses rather than assem- bling prescription eyeglasses for a retail optical shop in addition the sunglasses assembled at both b l ireland and b l hong kong were inspected at least once by someone other than the operator who assembled them to ensure that the sunglas- ses complied with b l's quality standards dr cohen testified that at least in ohio an optician was required to examine prescription eyeglasses before they were distributed to the ultimate consumer although the position of an inspector at b l ireland and at b l hong kong was not the equivalent of an optician who is licensed and trained to dispense prescription eyeglasses the record in these cases establishes that inspectors at b l ireland and at b l hong kong required significant periods of training and experience in order to perform their jobs proper- ly the need for trained inspectors to ensure that the sun- glasses assembled by b l ireland and by b l hong kong met b l's quality standards further demonstrates the substantiality of the assembly operations conducted by each of those corporations respondent also contends that the assembly operations at issue did not require a sufficient investment in physical capital to be substantial in nature although we agree with respondent that the respective sunglass assembly operations conducted by b l ireland and b l hong kong did not require a large investment in physical capital her contention ignores the fact that those operations required a substantial investment in human capital in order to produce quality sunglasses without a trained and experienced workforce neither b l ireland nor b l hong kong would have been able to produce quality sunglasses that met b l's quality standards in fact both b l ireland and b l hong kong experienced significant quality problems during their respective first years of operation those operations could not readily be relocated since they were dependent on a trained and experienced workforce in fact the ida considered b l ireland's sunglass assembly operations to create jobs of a sufficiently permanent nature to warrant the issuance of training grants to compensate b l ireland for the period during which its employees were not efficient at producing quality sunglasses respondent further contends that the actual assembly of sunglasses by b l ireland and by b l hong kong did not require substantial amounts of time to accomplish and therefore cannot be substantial in nature under the facts_and_circumstances_test prescribed in sec_1_954-3 income_tax regsdollar_figure we disagree nothing in that test suggests that operations that do not require substantial amounts of time to complete can never be substantial in nature to the contrary all of the facts and circumstances surrounding the operations at issue must be ex- amined under that test in order to determine whether those opera- tions are substantial in nature see sec_1_954-3 income_tax regs moreover respondent's contention that the actual assembly of sunglasses by b l ireland and by b l hong kong did not require substantial amounts of time and therefore cannot be substantial in nature ignores the range of the sunglass assembly operations conducted by each of those corporations both b l ireland and b l hong kong performed the full range of activities necessary to assemble sunglass parts into finished quality sunglasses both records from b l hong kong for the years at issue show that the actual time for unit assembled ranged from a high of approximately two minutes during to a low of approximately one minute during although no such records exist for b l ireland dr philpott a manufacturing engineer and expert relied upon by respondent estimated the time for assembly for metals at dollar_figure minutes plastics at dollar_figure minutes and leathers including applying the leather to the frames at dollar_figure minutes dr philpott made his estimates of the time required for assembly of the various styles of sunglasses using a design for assembly dfa analysis dfa analysis utilizes a database of time required to perform certain assembly-related tasks in order to aid engineers in designing products in such a way that they can be assembled most efficiently companies leased production facilities to assemble sunglasses and warehouses to store finished goods employed management teams to prepare production plans and order parts from their suppliers hired and trained the necessary personnel to carry out their operations inspected purchased parts for defects and prepared those parts for assembly assembled sunglass parts into finished sunglasses inspected finished sunglasses for cosmetic and functional defects and cleaned and packaged sunglasses to prepare them for distribution all of those ac- tivities were necessary and essential to the assembly by b l ireland and by b l hong kong of the purchased sunglass parts into finished quality sunglasses that met b l's quality standards and that were ready for sale to the ultimate consumers respondent also argues that the respective assembly opera- tions conducted by b l ireland and b l hong kong were not sub- stantial in nature when compared to the fabrication of the parts used in those operations respondent's argument misses the mark sec_1_954-3 income_tax regs requires a deter- mination of whether the operations conducted by the selling corporation in connection with the property purchased and sold are substantial in nature under those regulations we examine the distinct operations conducted by the cfc with respect to the purchased property to determine if those operations standing alone and without regard to the operations conducted by the related_party who sold the property to the cfc are substantial in nature based on our examination of the entire record before us we find that the sunglass assembly operations conducted by b l ireland and by b l hong kong with respect to the parts they purchased from related parties were substantial in nature within the meaning of sec_1_954-3 income_tax regs were the assembly operations at issue generally considered to constitute the manufacture of sunglasses petitioners contend that the respective sunglass assembly operations conducted by b l ireland and b l hong kong were gen- erally considered to constitute the manufacture of sunglasses respondent disagrees the determination of whether the assembly operations of a company are generally considered to constitute the manufacture of a product is based on the facts and circumstances surrounding those operations sec_1_954-3 income_tax regs the most important factor in making that determination is whether the industry in which the company is involved generally considers those operations to constitute the manufacture or production of property see garnac grain co v commissioner t c pincite webb export corp v commissioner t c pincite petitioners argue that we should look to the sunglass in- dustry to determine whether it generally considers the respective sunglass assembly operations conducted by b l ireland and b l hong kong to constitute the manufacture of sunglasses respon- dent expresses no position as to whether we should look to that or any other industry to determine whether those operations constitute the manufacture of sunglasses we take respondent's silence to mean that she agrees with petitioners' position that the pertinent industry is the sunglass industry in any event we agree with petitioners' position see garnac grain co v commissioner supra pincite webb export corp v commissioner supra pincite the products at issue herein are sunglasses sunglasses involve at least two distinct market segments low-end or regular sunglasses and high-end or quality sunglasses sunglasses constitute a separate and distinct product from prescription eyeglasses sunglasses have noncorrective lenses are tailored to fit a standard face and are assembled prior to reaching the retailer in contrast prescription eyeglasses contain individually finish- ed lenses are tailored for a specific prescription and to fit an individual face and are assembled by retail optical shops we also note that the sunglass industry has its own trade organiza- tion viz the sunglass association of america saa and that the american national standards institute ansi has established standards for the sunglass industry to follow our next inquiry is whether the sunglass industry generally considers the respective assembly operations of b l ireland and b l hong kong to constitute the manufacture or production of sun- glasses in this respect we find the opinions expressed by petitioners' expert mr nieh to be most instructive mr nieh was employed by polaroid in its sunglass business from through in addition to his participating in polaroid's sunglass business mr nieh participated in and served as the president of the saa and served on committees of ansi in areas relating to sunglass standards in his opening report mr nieh discussed the sunglass in- dustry in general including the differences between low-end or regular sunglasses and high-end or quality sunglasses he described the importance of appearance and fit to the con- sumer of quality sunglasses that is to say a consumer will not purchase a pair of quality sunglasses that are priced two-to-ten times higher than regular sunglasses unless they meet his or her standards for appearance and fit he described the sunglass industry as a cottage industry because several levels of manu- facturing including parts fabrication and final assembly are necessary to convert raw materials into finished sunglasses al- though mr nieh recognized the importance of each level of manu- facturing he indicated that the sunglass industry considers the assembler which he referred to as the finished goods manufac- turer as the most important stage in the manufacture of quality sunglasses this is because the assembler must produce the acceptable and marketable sunglass product mr nieh noted that sunglass parts are not sold to ultimate consumers he also detailed the reliance of the assembler of quality sunglasses on a trained and experienced work force and the quality procedures that must be utilized by that assembler to ensure that the sun- glasses produced meet the consumers' standards for appearance and fit based on his experience in the sunglass industry mr nieh concluded that b l ireland and b l hong kong conducted manu- facturing operations and that the sunglass industry would certainly recognize b l ireland and b l hong kong as engaged in the manufacture and sale of 'quality sunglasses ' in addition to the testimony of mr nieh we also rely on the testimony of mr davis who testified as a fact and not an expert witness from through the early 1980s mr davis was an employee of polaroid u k which marketed and distributed sunglasses in the united kingdom at the time he joined polaroid u k it sold sunglasses that were assembled for it by polarizer u k an unrelated company from lenses that polaroid u k im- ported from the united_states and from frames purchased by polaroid u k after joining polaroid u k mr davis acting as a representative of that company became the production manager of the assembly operations conducted by polarizer u k his work included improving the quality control of the vendors supplying frames and training the polarizer u k staff in quality control procedures the assembly operations conducted by polaroid u k and polarizer u k throughout the period during which mr davis was production manager were very similar to the assembly operations conducted by b l ireland and by b l hong kong parts were pur- chased sorted and inspected the parts were assembled into finished sunglasses with each operator responsible for quality control the finished sunglasses underwent a final inspection before they were shipped mr davis testified that the factory in which he worked was a manufacturing unit and that he was classified as a manu- facturing manager he also referred to the work of polarizer u k as production and indicated that customer returns were due to production problems thus it appears that polaroid u k generally considered the assembly operations conducted by polarizer u k which were very similar to the sunglass assembly operations conducted by b l ireland and by b l hong kong to constitute the manufacture of sunglasses in addition although we assume that most if not all of b l's current and former employees who testified in these cases were prepared by counsel before trial and we recognize that their testimony served b l's interests we note that those wit- nesses generally referred to the assembly operations of b l ireland and b l hong kong as manufacturing or production see webb export corp v commissioner t c pincite for example peter mcnally who was the production manager of b l ireland's sunglass assembly operations testified the sunglass operation conducted by b l ireland is generally known as the sunglass manufacturing plant because it was the center for the manufactur- ing of sunglasses for the european and middle eastern market petitioners also argue that the respective assembly opera- tions conducted by b l ireland and b l hong kong were generally considered to constitute the manufacture of sunglasses from various other perspectives both b l ireland and b l hong kong used standard cost accounting to assist their management mr holdren a c p a relied upon by petitioners as an expert wit- ness concluded that the type and complexity of the respective cost accounting systems utilized by b l ireland and b l hong kong are indicative of manufacturing companies and not distribution operations thus both b l ireland and b l hong kong used the types of accounting systems utilized by companies engaged in the manufacture of products we also note that the government of ireland generally con- sidered the assembly operations conducted by b l ireland to constitute the manufacture of sunglasses prior to the time during at which b l ireland initiated it sunglass assembly operations the ida awarded b l ireland both capital and training grants that were generally given only to manufacturing concerns that exported products from ireland moreover pursuant to an exemption that was generally available only with respect to goods manufactured in ireland b l ireland was relieved of its obliga- tion to pay ireland's corporation tax with respect to practically all if not all of its income from its sunglass assembly opera- tions nor was b l ireland required to pay ireland's vat on the sunglass parts it imported into ireland this was because the regulations under the vat provided an exemption for firms engaged in a manufacturing business that were importing goods for use in that business although we do not place determinative weight on the defini- tion of manufacturing used by other governments that the govern- ment of ireland generally considered the assembly operations of b l ireland to constitute the manufacture of sunglasses is con- sistent with other evidence herein on which we rely supporting a finding that those operations as well as the assembly operations of b l hong kong were generally considered to constitute the manufacture of sunglasses for purposes of sec_954 and sec_1_954-3 income_tax regs on brief respondent concedes that the respective assembly operations conducted by b l ireland and b l hong kong were manu- facturing operations even her expert dr philpott stated that the processes and operations used by b l ireland and by b l hong kong would be considered 'manufacturing' in the broadest engineering sense nonetheless dr philpott testified and respondent argues that even though those operations were part of the manufacturing process they do not by themselves constitute the manufacture of sunglasses the analyses of respondent and her expert dr philpott are based on their belief that there is a distinction between a company that is engaged in manufacturing and one that manufac- tures a product or is considered a manufacturer of a product while any distinctions among the terms manufacturing manufacturer and manufacture may be important to an engineer like dr philpott we do not find any such distinctions to be important to our determination of whether the respective sunglass assembly operations of b l ireland and b l hong kong were generally considered to constitute the manufacture of sunglasses for purposes of sec_954 and sec_1_954-3 income_tax regs in fact the legislative_history of subpart_f uses all three words interchangeably see s rept supra 1962_3_cb_703 we do not believe that congress in enacting sec_954 or the treasury in promulgating sec_1_954-3 income_tax regs intended to draw such technical engineering distinctions among those three words we rely inter alia on the admissions by respondent and her expert that the respective sunglass assembly operations conducted by b l ireland and b l hong kong were generally considered manu- facturing in determining whether those operations were generally considered to constitute the manufacture of sunglasses based on our examination of the entire record before us we find that the sunglass assembly operations conducted by b l ireland and by b l hong kong with respect to the sunglass parts purchased by those companies were generally considered to consti- tute the manufacture or production of sunglasses for purposes of sec_954 and sec_1_954-3 income_tax regs were the assembly operations at issue limited to minor assembly respondent directs the court's attention to the third sentence of sec_1_954-3 income_tax regs that sentence provides in no event however will packaging re- packaging labeling or minor assembly operations constitute the manufacture production or construction_of_property for purposes of sec_954 based on that sentence respondent con- tends inter alia that even if the sunglass assembly operations conducted by b l ireland and by b l hong kong were substantial in nature and were generally considered to constitute the manufac- ture of sunglasses so that such operations satisfied the facts and the circumstances test of sec_1_954-3 income_tax regs those operations were limited to packaging repackag- ing labeling or minor assembly and therefore cannot constitute the manufacture of sunglasses for purposes of sec_954 petitioners counter inter alia that the assembly operations conducted by b l ireland and by b l hong kong were not limited to packaging repackaging labeling or minor assembly because those operations were substantial in nature and were generally considered to constitute the manufacture of sunglasses we have serious reservations about respondent's argument that the third sentence of sec_1_954-3 income_tax regs modifies the facts_and_circumstances_test of that regula- tion we fail to see how an operation can satisfy that test ie be substantial in nature and be generally considered to constitute the manufacture of a product if it is limited to packaging repackaging labeling or minor assembly however we need not decide whether respondent's argument about the third sentence of sec_1_954-3 income_tax regs is correct because even if it were we would nonethe- less find that the respective sunglass assembly operations con- ducted by b l ireland and b l hong kong were not limited to packaging repackaging labeling or minor assembly b l ireland and b l hong kong purchased sunglass parts that could not be sold to the ultimate consumers no matter how they were packaged through a series of operations those companies assembled the parts that they purchased into quality sunglasses ready for sale to the ultimate consumers those sunglass assembly operations were not minor nominal or insignificant they required trained and experienced personnel who could quickly and efficiently assemble sunglasses that met b l's quality standards in addi- tion to the actual assembly of sunglasses those operations also required trained inspection personnel to detect quality problems in both the purchased parts and the finished sunglasses and a management staff to plan and oversee the production operation although the assembly operations of b l ireland and b l hong kong also included labeling and packaging operations those operations were not limited to such ministerial functions see dave fischbein manufacturing co v commissioner t c pincite to support her position that the assembly operations con- ducted by b l ireland and by b l hong kong constituted minor assembly respondent relies on the testimony of dr philpott in his opening report dr philpott opined that the assembly opera- tions of each of those companies would be considered by an industrial or manufacturing engineer as minor assembly labeling packaging or repackaging dr philpott admitted however that the phrase minor assembly is not a term commonly used by in- dustrial or manufacturing engineers rather than giving an opinion concerning an industry standard it appears that dr philpott gave his opinion as to the meaning of the term minor assembly for purposes of sec_1_954-3 income_tax regs that is not the role of an expert see 550_f2d_505 2d cir garnac grain co v commissioner t c pincite and we do not rely on dr philpott's definition of the term minor assembly in making our findings and reaching our conclusions herein based on our review of the entire record before us we find that the assembly operations conducted by b l ireland and by b l hong kong were not limited to packaging repackaging labeling or minor assembly within the meaning of the third sentence of sec_1_954-3 income_tax regs conclusion41 based on our review of the entire record in the present cases we find that the sunglasses assembled by b l ireland and by b l hong kong were manufactured in ireland and hong kong respectively for purposes of sec_954 and that there- fore the income from the sale of those sunglasses for each of the years at issue does not constitute foreign_base_company_sales_income as defined in that section accordingly such income is not includible in petitioners' income under sec_951 b l hong kong-- sec_954 in addition to arguing that the sunglass assembly operation sec_41 although we do not address herein every argument advanced by respondent under sec_954 we have considered all of her arguments and find them to be without merit of b l hong kong constituted the manufacture of sunglasses for purposes of sec_954 and that therefore the income from those operations does not constitute gross_income to petitioners petitioners further argue that pursuant to sec_954 the income of b l hong kong is excludible from their gross_income for their taxable years ended date through december dollar_figure sec_954 provides in pertinent part exception for foreign_corporations not avail- ed of to reduce taxes --for purposes of subsection a foreign_base_company_income does not include any item_of_income received by a controlled_foreign_corporation if it is established to the satisfaction of the secre- tary that neither-- a the creation or organization of such controlled_foreign_corporation under the laws of the foreign_country in which it is incorporated nor b the effecting of the transaction giving rise to such income through the controlled_foreign_corporation has as one of its significant purposes a substantial reduction of income war profits or excess profits or similar taxes the exception in sec_954 applies only if it is established to the satisfaction of the secretary that the reduc- petitioners' argument does not relate to their last taxable_year at issue viz the year ended date because sec_954 in effect for their taxable years ended date through date was amended in and was no longer effective for that last year tion of taxes was not a significant purpose for forming the cfc or effecting the transactions that gave rise to the income 939_f2d_1 2d cir we do not substitute our judgment for that of respondent we review respondent's judgment only to determine whether she abused her discretion in concluding that tax_avoidance was a significant purpose the question whether respondent abused her discretion is a question of fact 96_tc_204 we will not overturn respondent's judgment unless it is shown to be arbitrary and capricious r e dietz corp v united_states supra pincite capitol fed sav loan v commissioner supra pincite for purposes of sec_954 to be significant a purpose must be important but it is not necessary that it be the principal purpose or the purpose of first importance sec_1_954-1 income_tax regs to determine if tax reduc- tion was a significant purpose we must examine all of the facts and circumstances sec_1_954-1 income_tax regs among the factors to be considered are the following the various purposes for the action the type of business carried on the classes of income derived the frequency with which the particular item_of_income is derived the effective rate_of_tax imposed on the income the place in which the income-producing transaction occurs or the source of such income and the location of the persons purchasing the goods or services id generally if the income-producing activity of the cfc takes place within the country in which the cfc is or- ganized the formation of that company will not be considered to have a significant purpose of reducing taxes id petitioners argue and respondent does not dispute that during petitioners' taxable years ended date through date b l hong kong had income from the following three principal sources the sale of sunglasses assembled by b l hong kong the sale of b l products not assembled by b l hong kong and interest it is not clear from the record whether b l hong kong had income from any other sources during those years to the extent that b l hong kong had any such income that is at issue herein petitioners have failed to carry their burden of proving that such income is excludible from their gross_income for those years under sec_954 as for the three sources of b l hong kong's income about which petitioners argue under sec_954 we have held that the income of b l hong kong attributable to the sale of sunglasses it assembled is not subpart_f_income for any of the years at issue therefore we need not determine whether the exception in sec_954 applies to that income petitioners do not argue that b l hong kong sold any products manufactured in hong kong other than the sunglasses it assembled in addition certain income of b l hong kong from the sale of b l products it did not assemble is not at issue for petition- ers' taxable years ended date through date specifically the record discloses that neither the income of b l hong kong from the sale of b l products for use or con- sumption in hong kong see sec_954 nor its income during petitioners' taxable_year ended date from the sale of products purchased from b l ireland see sec_1 b iii a income_tax regs is at issue it is not clear from the record whether any other income of b l hong kong from the sale of b l products it did not assemble is at issue how- ever we presume that the parties will exclude any such income that is not at issue when making their computations herein under rule we now turn to the parties' arguments under sec_954 relating to b l hong kong's income from the sale of b l products it did not assemble and from interest that the parties and or the record make clear is at issue respondent argues that she did not abuse her discretion under sec_954 by failing to exclude the income at issue of b l hong kong from the sale of b l products it did not assemble and from interest from petitioners' gross_income for their taxable years ended date through date although the record in these cases might support a finding that b l hong kong was not formed for a significant purpose of reducing taxes it does not necessarily follow that respondent abused her discretion by failing to exclude the income at issue of b l hong kong from the sale of b l products it did not assemble and from interest from petitioners' gross_income for their taxable years ended date through date in any event the instant record does not support a finding that respondent abused her discretion by failing to determine that reduction of taxes was not a significant purpose for effecting the transactions that gave rise to that income we initially note that petitioners reported certain of b l hong kong's income from sources other than the sale of sunglasses assembled by it as subpart_f_income for each of their taxable years ended date through date although petitioners did not report subpart_f_income from b l hong kong for their taxable_year ended date a memorandum prepared by b l in connection with the tax audit of petitioners' taxable years ended date and date indicated that petitioners did not report any such income for their taxable_year ended date because b l hong kong generated an overall loss from subpart_f opera- tions for that year petitioners did not assert that any por- tion of b l hong kong's income at issue from the sale of b l products it did not assemble and from interest was excludible from their gross_income under sec_954 until they filed their amended petitions in these cases less than three months prior to trial it appears that at least prior thereto peti- tioners themselves had reason to believe that that income was not excludible from their gross_income under sec_954 for their taxable years ended date through date with respect to b l hong kong's interest_income at issue petitioners do not point to any evidence to support a finding that reducing taxes was not a significant purpose for effecting the transactions that gave rise to that interest incomedollar_figure al- though petitioners argue on brief that b l hong kong had interest_income from investments of its working_capital it is not clear from the record what transactions gave rise to the interest_income at issue on the record before us we find that peti- tioners failed to prove that respondent abused her discretion by failing to conclude that reducing taxes was not a significant purpose for effecting the transactions that gave rise to b l hong on brief respondent argues that the issue whether b l hong kong's interest_income is excludible under sec_954 is not a proper issue because it was not raised in the pleadings respondent is wrong petitioners amended their petition to assert that b l hong kong's income from the sale of b l products it did not assemble and from other revenues was excludible under sec_954 kong's interest_income at issuedollar_figure with respect to b l hong kong's income at issue from the sale of b l products it did not assemble petitioners argue that the factors set forth in sec_1_954-1 income_tax regs show that the transactions that gave rise to that income were not effected for a significant purpose of reducing taxes we disagree we have examined all of the facts and circumstances disclosed by the record with respect to that income and find that petitioners have failed to show that respondent abused her dis- cretion by failing to determine that the transactions that gave rise to b l hong kong's income at issue from the sale of b l products it did not assemble were not effected for a significant purpose of reducing taxes although the testimony of current and former b l employees viz mr chan and john vay establishes that tax_avoidance was not a significant purpose for the formation of b l hong kong the record is silent particularly with respect to petitioners' taxable years ended date through date petitioners argue that b l hong kong's interest_income at issue is excludible from their gross_income pursuant to sec_954 the record does not establish the total amount of b l hong kong's foreign_base_company_income determined without regard to sec_954 and for any of the taxable years ended date through date consequently we are unable to determine whether b l hong kong's interest_income or any other foreign_base_company_income that we have found herein is excludible pursuant to sec_954 as to petitioners' purpose for structuring as they did the trans- actions that gave rise to b l hong kong's income at issue from the sale of b l products it did not assemble in addition the type of business carried on by b l hong kong that gave rise to the income at issue from the sale of b l products it did not assemble was a sales business that derived income from the sale of b l products that it purchased from its parent or other related companies sold for use or con- sumption outside hong kong and did not manufacture or as- semble in hong kong thus the class of income at issue that b l hong kong derived from that business was foreign_base_company_sales_income as defined in sec_954 petitioners concede that the tax_rates in hong kong were lower than the tax_rates in the united_states moreover the record shows that b l's management was aware of the differences between the tax_rates in hong kong and the united_states during and immediately prior to the years at issue and that b l's man- agement made efforts during those years to reduce its overall tax burden although most of b l hong kong's sales activity may have occurred in hong kong the fact that the income at issue of b l hong kong from the sale of b l products it did not assemble was derived from the sale of those products for use or consumption outside hong kong indicates to us that b l hong kong's customers were located outside hong kong in sum the present record does not support a finding that respondent abused her discretion by failing to determine that the transactions that gave rise to b l hong kong's income at issue from the sale of b l products it did not assemble were not ef- fected for a significant purpose of reducing taxes in fact the record does not even support a finding that tax reduction was not a significant purpose for effecting those transactions based on our review of the entire record before us we find that petitioners failed to prove that respondent abused her discretion by failing to conclude that the transactions that gave rise to b l hong kong's income at issue from the sale of b l products it did not assemble and from interest were not effected for a significant purpose of reducing taxes for their taxable years ended date through december dollar_figure accordingly we hold that respondent did not abuse her discretion under sec_954 by failing to exclude that income from petitioners' gross_income for those years to reflect the foregoing and the concessions of the parties decision in docket no will be entered under rule although we do not address herein every argument advanced by petitioners under sec_954 we have considered all of their arguments and find them to be without merit
